Exhibit 10.10.(l)

 

RESOLUTION OF

THE WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY

AUTHORIZING ASSISTANCE FOR

THE MANUFACTURING FACILITY OF

AMERICAN WOODMARK CORPORATION IN

HARDY COUNTY, WEST VIRGINIA

 

WHEREAS, the West Virginia Economic Development Authority Act, being Chapter 31,
Article 15 of the Code of West Virginia 1931, as amended (the “Act”), authorizes
and provides for the formation of a public economic development authority, i.e.,
the West Virginia Economic Development Authority (the “Authority”), to promote,
assist, encourage, develop and advance the business prosperity and economic
welfare of the State of West Virginia (the “State”) in conjunction with
industrial development agencies and other governmental entities, to encourage
and assist in the location of new business and industry, to stimulate and assist
in the expansion of all kinds of business activity which will tend to promote
the business development and maintain the economic stability of this State, to
provide maximum opportunities for employment, to encourage thrift and improve
the standard of living of the citizens of this State, and to cooperate and act
in conjunction with other organizations, public or private, the objects of which
are the promotion and advancement of industrial, commercial, tourist or
manufacturing developments in this State;

 

WHEREAS, the Act further authorizes the Authority to make direct loans and to
purchase, lease, assign or sell property and rights in property to carry out any
of its enumerated purposes under the Act;

 

WHEREAS, the Act further authorizes the Authority to accept gifts or grants of
property, funds, money or services from any person, corporation or governmental
unit, to carry out the terms and provisions of gifts or grants, and to do any
and all things necessary, useful, desirable or convenient in connection with the
procuring, acceptance or disposition of gifts or grants;

 

WHEREAS, American Woodmark Corporation or its affiliated companies (the
“Company”) intend to purchase an approximately 40 acre site at the Robert C.
Byrd Industrial Park in Baker, Hardy County, West Virginia, on which the Company
shall develop, construct and operate a state-of-the-art manufacturing facility
(the “Facility”);

 

WHEREAS, the Company shall acquire certain equipment, machinery and other
personal property (the “Equipment”), and install the Equipment at the Facility
for its manufacturing operations (the Facility and Equipment are hereinafter
collectively referred to as the “Project”);

WHEREAS, the Project is anticipated to create a substantial number of
construction jobs and permanent jobs in Hardy County, West Virginia, and the
surrounding areas;

 

WHEREAS, the Company, the Authority, the West Virginia Development Office, the
Hardy County Rural Development Authority (“RDA”), and the County Commission of
Hardy County have entered into that certain Binding Memorandum of Understanding
dated November 7, 2003 (the “MOU”), in which these parties have established
their mutual understandings with regard to the development and completion of the
Project;

 

WHEREAS, the Authority has agreed to provide financial assistance as a portion
of the incentives for the Project in a manner consistent with its obligations in
the MOU; and

 

WHEREAS, the Authority has determined that its assistance with the Project will
help relieve unemployment, establish a balanced economy, and promote the gainful
employment and general welfare of the citizens of the State in Hardy County and
surrounding areas and, in assisting with such Project, the Authority will be
acting in furtherance of its public purposes as authorized by the Act.

 

NOW, THEREFORE, BE IT RESOLVED, by the Authority as follows:

 

Section 1. That the Authority is authorized to provide financial assistance to
the Company for the Project in an amount not to exceed the aggregate sum of
$10,000,000.00 that may be used by the Authority either as permanent financing
for the Project or to purchase Project assets and lease them to the Company,
under such terms and conditions as the Executive Director of the Authority shall
determine, in his sole discretion, are consistent with the Authority’s
obligations under the MOU and in the best interests of the Authority.

 

Section 2. That the Authority is authorized to provide all or a portion of this
financial assistance to the Company for the Project as either a direct loan for
a part of the purchase price of the Facility, or to purchase the Facility and
lease it to the Company for a term that, in either event, shall not exceed 20
years, and otherwise under such terms and conditions as the Executive Director
of the Authority shall determine, in his sole discretion, are consistent with
the Authority’s obligations under the MOU and in the best interests of the
Authority.

 

Section 3. That the Authority is authorized to provide all or a portion of this
financial assistance to the Company as either a direct loan for a part of the
purchase price of the Equipment, or to purchase the Equipment and lease it to
the Company for a term that, in either event, shall not exceed 10 years, and
otherwise under such terms and conditions as the Executive Director of the
Authority shall determine, in his sole discretion, are consistent with the
Authority’s obligations under the MOU and in the best interests of the
Authority.

 

Section 4. That as an additional part of the financial assistance for the
Project, the Authority is authorized to accept and receive the assignment or
other transfer of all or any part of a grant in the amount of $3,000,000.00 by
the West Virginia Infrastructure and Jobs Development Council (the “Grant”) and
use the proceeds of the Grant to pay for a portion of the

 

2

cost of the Facility or Equipment for the Project under such terms and
conditions as the Executive Director of the Authority shall determine, in his
sole discretion, are consistent with the Authority’s obligations under the MOU
and in the best interests of the Authority.

 

Section 5. That the Executive Director of the Authority is hereby authorized,
empowered and directed to execute, deliver and perform for and on behalf of the
Authority any and all loan agreements, intercreditor agreements, assignments,
leases, bills of sale, purchase agreements and other documents as may be
reasonably necessary to provide the financial assistance to the Company for the
Project as contemplated by this Resolution.

 

Section 6. That the Executive Director of the Authority is hereby authorized,
empowered and directed to execute, deliver and perform for and on behalf of the
Authority any and all grant agreements, applications, certifications and other
documents as may be reasonably necessary to accept and use the proceeds of the
Grant for the Project as contemplated by this Resolution.

 

Section 7. That the Executive Director of the Authority is authorized to execute
and deliver for and on behalf of the Authority any and all additional
certificates, documents, bills of sale, contracts and other instruments, and to
perform all other acts as he may deem reasonably necessary or appropriate in
order to implement and carry out the intent and purposes of this Resolution.

 

Section 8. That the provisions of this Resolution are hereby declared to be
separable, and, if any section, phrase or provision shall for any reason be
declared to be invalid, such declaration shall not affect the validity of the
remainder of the sections, phrases or provisions, and, if any section, phrase or
provision shall for any reason be declared to be invalid, such declaration shall
not affect the validity of the remainder of the sections, phrases or provisions
of this Resolution.

 

Section 9. That all acts and deeds of any officer or agent of the Authority
which are consistent with and in furtherance of the purposes and intent of this
Resolution are hereby ratified, confirmed and made the acts and deeds of the
Authority.

 

Section 10. That all resolutions and orders, or parts thereof, in conflict with
the provisions of this Resolution are hereby repealed, to the extent of such
conflict.

 

Section 11. That the Authority hereby finds and determines that all formal
actions relative to the adoption of this Resolution were taken in an open
meeting of the Authority and that all deliberations of the Authority which
resulted in formal action were taken in meetings open to the public, in full
compliance with applicable legal requirements.

 

Section 12. That the Authority shall cause the Company to reimburse the
Authority for all fees and expenses incurred by the Authority in connection with
this transaction, including, without limitation, reasonable attorney’s fees.

 

3

Section 13. That publication in the West Virginia Register of the notice for the
regularly scheduled meeting at which this Resolution was adopted by the
Authority’s Board is deemed sufficient availability to the news media as
contemplated by Procedural Rule 117-2-3.5 of the Authority.

 

Adopted by the West Virginia Economic Development Authority, a public
corporation, at its regularly scheduled, monthly Board meeting held in
Charleston, West Virginia, on March 18, 2004.

 

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY By:  

 

--------------------------------------------------------------------------------

                Chairman

 

ATTEST:

By:  

 

--------------------------------------------------------------------------------

                Secretary

 

[SEAL]

 

299929

 

4

BILL OF SALE

 

THIS BILL OF SALE made and effective June 30, 2004, by AMERICAN WOODMARK
CORPORATION, a Virginia corporation (“Seller”), to the WEST VIRGINIA ECONOMIC
DEVELOPMENT AUTHORITY, a West Virginia public corporation (“Buyer”).

 

W I T N E S S T H:

 

NOW, THEREFORE, IN CONSIDERATION of the sum of $10,000,000.00, the receipt and
sufficiency of which are hereby acknowledged, Seller does hereby SELL, ASSIGN,
CONVEY and DELIVER to Buyer all of Seller’s right, title and interest in and to
the manufacturing equipment, machinery and other personal property located in
the Seller’s manufacturing facility at the Robert C. Byrd Industrial Park in
Moorefield, Hardy County, West Virginia, which equipment, machinery and other
personal property is more particularly identified in Exhibit A attached hereto
and made a part hereof (collectively, the “Equipment”).

 

The sale of the Equipment is made on an “AS IS, WHERE IS” basis, and Seller
makes NO EXPRESS OR IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER
WARRANTY, REGARDING THE CONDITION OR USE OF THE EQUIPMENT; provided, however,
that Seller does hereby represent and warrant to Buyer that Seller has good and
marketable title to the Equipment which is free and clear of all liens,
encumbrances and claims of any type whatsoever.

 

5

Seller acknowledges that it shall be responsible for all sales or excise taxes
and assessments, if any, imposed by any governmental entity upon this transfer
of the Equipment or the proceeds of this sale by Seller to Buyer.

 

IN WITNESS WHEREOF, American Woodmark Corporation has caused this Bill of Sale
to be executed by its duly authorized officer as of the date first above
written.

 

AMERICAN WOODMARK CORPORATION, a Virginia corporation By:  

 

--------------------------------------------------------------------------------

                Glenn E. Eanes                 Its Vice President and Treasurer

 

308856

 

6

EXHIBIT A TO BILL OF SALE

 

LIST OF EQUIPMENT

 

VENDOR

--------------------------------------------------------------------------------

 

TYPE OF
EQUIPMENT

--------------------------------------------------------------------------------

  PO#


--------------------------------------------------------------------------------

 

PO

AMOUNT

--------------------------------------------------------------------------------

  EQUIPMENT
ARRIVAL DATE


--------------------------------------------------------------------------------

  AMOUNT DUE
UPON ARRIVAL


--------------------------------------------------------------------------------

  INVOICE
ATTACHED


--------------------------------------------------------------------------------

  CHECK
ATTACHED


--------------------------------------------------------------------------------

  PACKING SLIP
ATTACHED


--------------------------------------------------------------------------------

3K Machinery   Frame Press   658161   $ 6,500.00   05/18/04   $ 4,550.00        
  YES 3K Machinery   Frame Press   666886   $ 6,500.00   05/18/04   $ 4,800.00  
          3K Machinery   Air Filter   704716   $ 27,250.00   06/28/04   $
22,250.00            

Alley-Cassetty Companies

  Yard Tractor   679260   $ 56,401.00   05/20/04   $ 56,401.00   YES   YES   YES

Alliance Material Handling

  Production Fork Lifts/Batteries/Chargers   697650   $ 69,598.58   06/25/04   $
69,598.58            

Alliance Material Handling

  Mitsubishi 8000 lb Lift   698082   $ 27,930.32   06/28/04   $ 27,930.32      
     

Alliance Material Handling

  Scissors Lift   701482   $ 13,276.23   06/28/04   $ 13,276.23            

Alliance Material Handling

  Lift-Master Telescopic Jib Crane   708498   $ 609.30   06/14/04   $ 609.30    
       

American Moistening

  Humidification System   693065   $ 160,325.00   06/28/04   $ 95,040.00        
   

Converyor Handling

  Molder Infeed Conveyor System   641955   $ 20,550.00   05/05/04   $ 20,550.00
           

Converyor Handling

  DET Downstacker Outfeed Conveyor System   643129   $ 20,400.00   03/09/04   $
20,400.00            

Converyor Handling

  Insert Panel Feeder Infeed Conveyor System   643130   $ 18,725.00   05/05/04  
$ 18,725.00            

Converyor Handling

  Door Assembly Stacker Conveyor System   659978   $ 32,700.00   05/05/04   $
32,700.00            

Converyor Handling

  Molder Infeed Conveyor System   678269   $ 81,600.00   06/14/04   $ 65,280.00
           

Converyor Handling

  DET Downstacker Conveyor System   678276   $ 40,200.00   06/14/04   $
32,160.00            

Converyor Handling

  Door Panel Feeder Infeed Conveyor System   678278   $ 18,950.00   06/23/04   $
15,160.00            

Converyor Handling

  Hz/Vt Queue Conveyors   678279   $ 57,755.00   06/14/04   $ 46,204.00        
   

Converyor Handling

  Door Line Queue Conveyor System   678282   $ 120,000.00   06/08/04   $
96,000.00            

Converyor Handling

  Door Line Outfeed Conveyor System   678287   $ 19,500.00   06/08/04   $
15,600.00            

Converyor Handling

  Uprights/Beams/Wire Decks/Lags   679116   $ 74,166.00   06/08/04   $ 78,202.00
           

Converyor Handling

  Transfer Carts & Turntable   693069   $ 31,500.00   06/25/04   $ 25,200.00    
       

Converyor Handling

  Door Line System Drag Chain Transfer Conveyor   693532   $ 38,750.00  
06/25/04   $ 31,000.00            

Converyor Handling

  Panel Saw Area Conveyor Lift Table/Carts   693535   $ 11,760.00   06/29/04   $
9,408.00            

Converyor Handling

  Transfer Cart   693555   $ 2,975.00   06/30/04   $ 2,380.00            

Converyor Handling

  Powered Hytrol Transfer Cart   694643   $ 28,000.00   06/30/04   $ 22,400.00  
         

Converyor Handling

  Gravity Conveyor w/Angle End Stops   697434   $ 9,450.00   06/08/04   $
7,560.00            

Converyor Handling

  Door Line Queue Conveyor System   697440   $ 58,000.00   06/18/04   $
46,400.00            

Converyor Handling

  Frame Flow Racking System   699560   $ 52,614.00   06/25/04   $ 42,091.20    
       

Converyor Handling

  Frame Machine Infeed/Outfeed Conveyor System   702564   $ 176,000.00       $
140,800.00            

Converyor Handling

  Frame Machine Infeed/Outfeed Conveyor System   702570   $ 73,000.00       $
58,400.00            

Converyor Handling

  Frame Assembly Conveyor System/Carts   710461   $ 54,000.00       $ 10,800.00
           

Costa & Grissom Machinery

  Costa Cross Grain Three Head Sander   650309   $ 185,000.00   05/19/04   $
46,250.00   YES   YES   YES

Costa & Grissom Machinery

  Costa Brush Sanding Machine   654214   $ 105,000.00   05/19/04   $ 26,250.00  
YES   YES   YES

Creative Automation

  Molder to DET Transfer   632713   $ 688,500.00   06/25/04   $ 172,125.00      
     

Creative Automation

  Molder Feeder System   632714   $ 494,900.00   06/25/04   $ 123,725.00        
   

Cresswood - Div of Dunrite

  Wood Grinder   686992   $ 57,540.00   06/25/04   $ 28,770.00            

Danckaert Woodworking

  DET Cope Machine   636916   $ 280,099.00   06/18/04   $ 70,025.00            

Danckaert Woodworking

  DET Cope Machine   636917   $ 280,099.00   06/18/04   $ 70,025.00            

Danckaert Woodworking

  Celaschi Trim Machine   636918   $ 109,180.00   06/18/04   $ 27,295.00        
   

Danckaert Woodworking

  DET Face Frame Machine   636921   $ 145,490.00   06/18/04   $ 36,372.00      
     

Document Solutions

  Minolta Copier   687003   $ 17,300.00   05/11/04   $ 18,338.00            

Flamex, Inc.

  Flamex Spark Detection   704064   $ 59,920.00   06/09/04   $ 59,920.00        
   

Foust Metal Works

  Dust Collection   676144   $ 677,000.00   06/30/04   $ 101,550.00            

Foust Metal Works

  Exhaust Fans   679121   $ 63,400.00   05/20/04   $ 47,550.00            

Foust Metal Works

  Silo Unloader Dust Relay   706633   $ 25,600.00   06/25/04   $ 19,200.00      
     

Gulf Express, Inc.

  Electric Golf Cars - Maintenance Travel   701475   $ 8,800.00   05/27/04   $
9,328.00            

Gulf Express, Inc.

  Non-Marking Tires for Electric Golf Cars   708966   $ 1,080.00   06/10/04   $
1,216.00            

Hermance & Strouse, Inc.

  Dust Table w/Pulse Filter   695927   $ 14,700.00   06/28/04   $ 14,700.00    
       

Hurst Boiler & Welding

  Wood Waste Boiler & Natural Gas/Oil Boiler   674316   $ 649,320.00   06/21/04
  $ 292,194.00            

Ingersoll-Rand Company

  Compressed Air System - Dryers/Compressors   697443   $ 185,231.00   05/14/04
  $ 90,006.55             Inopak, Inc.   Automatic Cobra Stretch Wrap System  
683397   $ 42,750.00   06/25/04   $ 21,375.00             Koch   Koch Trim End
Bore & Dowel Machine   634073   $ 1,689,304.00   05/06/04   $ 506,791.20   YES  
      Koch   Automation for 5 Dowel & Style Machines   642024   $ 1,028,000.00  
05/06/04   $ 308,400.00   YES   YES     Koch   Additional Equipment for Koch
Drilling Parts   655377   $ 98,500.00   05/06/04   $ 24,625.00   YES        
Koch   Safety Controls for Automated Machines   687081   $ 46,500.00   05/06/04
  $ 11,625.00   YES        

Kropp Equipment

  Telescope Man Lift   695931   $ 13,650.00   05/26/04   $ 13,650.00            
Mineral Fab   Frame Assembly Tables   659535   $ 8,250.00   05/18/04   $
2,062.50             Mineral Fab   Roller Dollys   687492   $ 7,140.00  
05/04/04   $ 7,140.00             Mineral Fab   Shop Tables   703591   $
2,400.00   05/03/04   $ 2,400.00             Mineral Fab   Glue Boxes for Frame
Assembly Table   707933   $ 1,050.00   06/23/04   $ 1,050.00            

Orbis Corporation

  Door Tote Boxes   681962   $ 350.00   04/28/04   $ 350.00            

Orbis Corporation

  Four Drop Door Tote Box - Molder Box   710124   $ 25,760.00   06/28/04   $
25,760.00            

Pattern Systems Int’l, Inc.

  Panel Saw Software   707946   $ 5,820.00   05/28/04   $ 5,820.00            

Petersburg Fire Extinguisher

  Fire Extinguishers   703595   $ 9,034.65   05/25/04   $ 9,034.65            

Pruitt Machinery

  Molders   681014   $ 234,000.00   05/19/04   $ 93,600.00   YES   YES   YES

Schelling America

  Panel Saw   663319   $ 99,500.00   05/21/04   $ 64,675.00   YES       YES

Shenandoah Engineering

  Robots   655355   $ 569,700.00   06/01/04   $ 33,540.00            

Shenandoah Engineering

  Robots   655358   $ 253,300.00   06/01/04   $ 9,645.00            

Shenandoah Engineering

  Robot Change   694025   $ 1,105.00   06/25/04   $ 1,105.00            

Shenandoah Engineering

  Change of Conveyor   694027   $ 5,990.00   06/18/04   $ 5,990.00            

Shenandoah Engineering

  Change to Infeed Conveyors to Door Assembly Cell   710610   $ 22,000.00  
06/11/04   $ 22,000.00            

Sollenbergers Silos Corp

  Dust Storage Poured Concrete Silo   680114   $ 120,152.00       $ 16,652.00  
         

Systech Handling

  Panel Feeding System for Door Assembly   631434   $ 126,695.00   06/28/04   $
12,547.00            

Systech Handling

  Panel Feeding System for Door Assembly   631440   $ 126,695.00   06/11/04   $
12,547.00            

Systech Handling

  Automatic Door Assembly Machine   631441   $ 313,750.00   06/11/04   $
31,375.00            

Systech Handling

  Automatic Door Assembly Machine   631445   $ 313,750.00   06/28/04   $
31,375.00            

Systech Handling

  Controls for Conveyor Infeed System   697469   $ 5,950.00   06/16/04   $
5,950.00            

Systech Handling

  Controls for Conveyor Infeed System   708667   $ 5,950.00   06/16/04   $
5,950.00            

Systech Handling

  Tooling Change for Pin Nailer   708969   $ 2,700.00   06/14/04   $ 2,700.00  
         

Timesavers

  Timesaver Sanders   648117   $ 793,935.00   06/11/04   $ 198,483.00          
 

Timesavers

  Change to 4 Head Sander   655450   $ 9,500.00   06/11/04   $ 9,500.00        
   

Tri-Enda Corporation

  Tri-enda Slave Pallet   713053   $ 14,645.00   06/28/04   $ 14,645.00        
   

Trumbo Electric Inc.

  Motor Control Center/Dust Collection Control Panel   708499   $ 34,950.00  
06/25/04   $ 34,950.00            

Water Works Water Treatment

  Water Solftener System   706643   $ 38,000.00   06/30/04   $ 38,000.00        
   

Waytek, Inc.

  Scanning Equipment   699558   $ 22,229.45   05/14/04   $ 22,249.45            

Winchester Equipment

  Toyota Electric Fork Lifts/Batteries/Chargers   673959   $ 100,496.00  
06/25/04   $ 100,496.00                         $ 11,650,645.53       $
4,094,772.98            

 

7

EQUIPMENT LEASE

 

between

 

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY

Lessor

 

and

 

AMERICAN WOODMARK CORPORATION

Lessee

 

June 30, 2004

 

8

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

SECTION 2. LEASE OF EQUIPMENT

   5

SECTION 3. LEASE OF EQUIPMENT AND TERM

   5

SECTION 4. RENT

   6

SECTION 5. NET LEASE

   7

SECTION 6. RETURN OF THE EQUIPMENT

   8

SECTION 7. REPRESENTATIONS AND WARRANTIES

   8

SECTION 8. LIMITATION OF WARRANTIES AS TO EQUIPMENT

   10

SECTION 9. LIENS

   11

SECTION 10. REPAIR: MAINTENANCE AND OPERATION; ADDITIONS

   12

SECTION 11. CASUALTY

   13

SECTION 12. INSURANCE

   14

SECTION 13. TAXES AND UTILITIES

   16

SECTION 14. TRANSFER OF LESSEE

   17

SECTION 15. INDEMNIFICATION

   17

SECTION 16. SPECIAL COVENANTS

   18

SECTION 17. TERMINATION OF LEASE

   19

SECTION 18. PURCHASE PROVISIONS

   21

SECTION 19. ACCEPTANCE OF SURRENDER

   22

SECTION 20. EVENTS OF DEFAULT

   22

SECTION 21. REMEDIES

   22

SECTION 22. RIGHT TO PERFORM FOR LESSEE

   24

SECTION 23. SUCCESSORS, ASSIGNS AND INDEMNIFIED PARTIES

   24

SECTION 24. MISCELLANEOUS

   25

 

ii

THIS EQUIPMENT LEASE (this “Lease”) made effective as of June 30, 2004, between
WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY, a West Virginia public body
corporate and government instrumentality, having its principal office at
NorthGate Business Park, 160 Association Drive, Charleston, West Virginia
25311-1217 (the “Lessor” or “WVEDA”), and AMERICAN WOODMARK CORPORATION, a
Virginia corporation, having its principal office at 3102 Shawnee Drive,
Winchester, Virginia 22601 (the “Lessee”), sets forth the binding agreement of
the parties.

 

W I T N E S S E T H:

 

WHEREAS, the West Virginia Economic Development Authority Act, being Chapter 31,
Article 15 of the Code of West Virginia of 1931, as amended (the “Act”),
authorizes and provides for the formation of a public economic development
authority, i.e., the West Virginia Economic Development Authority, to promote,
assist, encourage, develop and advance the business prosperity and economic
welfare of the State; to encourage and assist in the location of new businesses
and industry, to stimulate and assist in the expansion of all kinds of business
activity which will tend to promote the business development and maintain the
economic stability of this State, provide maximum opportunities for employment,
encourage and improve the standard of living of the citizens of the State; to
cooperate and act in conjunction with other organizations, public or private,
the objects of which are the promotion and advancement of industrial,
commercial, tourist or manufacturing developments in this State;

 

WHEREAS, the Act further authorizes the Lessor to acquire facilities and
personal property and to lease or sell any of its property and facilities in
connection with such business development activities; and

 

WHEREAS, the WVEDA, by resolutions adopted on March 18, 2004, agreed, inter
alia, to purchase certain equipment, machinery and other personal property of
the Lessee as more particularly hereinafter described, that is located at the
Facility, as hereinafter defined, and to lease such equipment, machinery and
other personal property to the Lessee for this project under the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.

DEFINITIONS

 

As used herein, the meaning of terms shall be as follows:

 

“Abatements” shall have the meaning set forth in Section 5 hereof.

 

“Additions” shall mean any and all additional equipment placed or installed
during the Lease term which shall be titled in the name of the Lessor, for use
by the Lessee as part of its manufacturing operations at the Facility,
subsequent to the Commencement Date.

“Alterations” shall mean alterations, modifications, additions, improvements and
betterments of any kind to the Equipment other than normal day-to-day
maintenance and repairs, but including, without limitation, all Additions.

 

“Applicable Law” shall mean any existing and future federal, state, county or
local statute, law, ordinance, order, rule or regulation, or any judicial or
administrative decree or decision now or hereafter issued in connection
therewith, including, without limitation, all Environmental Laws.

 

“Basic Rent” shall mean, for any Payment Date, the Rent payable pursuant to
Section 4(a) hereof.

 

“Casualty” shall mean any natural or man made occurrence that causes damage or
destruction to all or any portion of the Facility or Equipment which materially
interferes with its use or operation by Lessee.

 

“Commencement Date” shall mean the date hereof.

 

“Condemnation” shall mean an eminent domain or other condemnation proceeding by
a federal, state, county or local governmental entity, or any political
subdivision thereof, that takes or renders nonfunctional all or any portion of
the Facility which materially interferes with its use or operation by Lessee.

 

“Default” shall mean an event which, after the giving of notice or lapse of
time, or both, would constitute an Event of Default.

 

“Environmental Law” shall mean any federal, state or local statute, regulation
or ordinance or any judicial or administrative decree or decision now or
hereafter promulgated with respect to any “Hazardous Substance” (as hereinafter
defined), drinking water, ground water, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, storm water runoff, waste
emissions, or wells. Without limiting the generality of the foregoing, the term
Environmental Law shall encompass each of the following statutes, as may be
amended from time to time, and all regulations from time to time promulgated
thereunder: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (codified in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C.
and 42 U.S.C. § 9601, et seq.); the Clean Water Act of 1977 (33 U.S.C. § 1251,
et seq.); the Clean Air Act (42 U.S.C. § 7401,et seq .); the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901, et seq.); the Safe
Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. §§ 201 and 300f through 300j-9);
the Toxic Substances Control Act (15 U.S.C. § 2601, et seq.); the West Virginia
Water Pollution Control Act (W. Va. Code § 22-11-1, et seq.); the West Virginia
Hazardous Waste Management Act (W. Va. Code § 22-18-1, et seq.); the West
Virginia Solid Waste Management Act (W. Va. Code § 22-15-1, et seq.); the West
Virginia Underground Storage Tank Act (W. Va. Code § 22-17-1, et seq.); the West
Virginia Groundwater Protection Act (W. Va. Code § 22-12-1, et seq.); and the
West Virginia Air Pollution Control Act (W. Va. Code § 22-5-1, et seq.).

 

2

“Equipment” shall mean (i) all machinery, equipment, goods handling devices,
hydraulic lifts, forklifts, conveyors, inspection and testing devices, motors,
parts, instruments, appurtenances, accessories and other miscellaneous tools,
parts and appliances of whatever nature which may from time to time be used to
cut, fabricate, construct, assemble, handle, package, store and ship the
products manufactured in the Facility as described in Exhibit B to this Lease;
(ii) all computers, software, servers, analogue devices, digital devices,
programmable controls and other computer related assets of whatever nature which
may from time to time be affixed to, installed in or used at the Facility; (iii)
all Replacement Parts and Items with respect thereto; and (iv) Additions.

 

“Event of Default” shall have the meaning set forth in Section 20 hereof.

 

“Event of Total Loss” with respect to the Equipment or the Facility shall mean
any of the following events: (i) loss of all or substantially all of the
Equipment or the Facility or of the use thereof due to theft, disappearance,
destruction, defect or damage to the extent that repair is uneconomical to the
Lessee or impossible, or renders all or substantially all of the Equipment or
Facility permanently unfit for commercial operation for any reason whatsoever;
(ii) any Casualty to the Equipment or Facility which results in an insurance
settlement with respect to the Equipment or Facility on the basis of an actual
or constructive total loss; (iii) any Condemnation of all or substantially all
of the Equipment or the Facility; and (iv) any statute, rule, regulation, order
or other action by any Governmental Authority having jurisdiction (including
without limitation any Federal or State environmental protection agency) over
the Equipment or Facility that prohibits the use of all or substantially all of
the Equipment or the Facility in the normal course of business or declares all
or substantially all of the Equipment or the Facility to be unfit for use, for a
period of three consecutive months. The date of such Event of Total Loss shall
be the date of such theft, disappearance, destruction, damage, Casualty or
Condemnation and the date two months following the action of a government agency
described in clause (iv) of the preceding sentence.

 

“Expiration Date” shall mean June 30, 2024.

 

“Facility” shall mean that certain newly constructed manufacturing facility
comprising at least 250,000 square feet located on the approximately
             acre tract of real property located at the Robert C. Byrd
Industrial Park in the Town of Moorefield, Hardy County, West Virginia, as more
fully described on Exhibit C, which is attached hereto and incorporated herein
by reference.

 

“Governmental Authority” shall mean the United States, the State and any
political subdivision thereof, and any agency, department, commission, board,
bureau or instrumentality of any of them.

 

“Hazardous Substance” shall mean each and every element, compound, chemical
mixture, petroleum and gas product, substance, contaminant, pollutant,
including, without limitation, substances which are toxic, carcinogenic,
ignitable, corrosive or otherwise dangerous to human, plant or animal health or
well-being, and any other substance defined as a “hazardous substance,”
“hazardous waste,” “hazardous material,” “toxic material,” “toxic waste,” or
“special waste” under any Environmental Law and any other substance which by law
requires special handling in its collection, storage, treatment or disposal.

 

3

“Items” shall mean individual units of Equipment.

 

“Land” means, collectively, the real property as more particularly described in
Exhibit C attached to this Lease, and incorporated herein by reference.

 

“Lease Balance” shall mean the outstanding aggregate balance of Basic Rent owed
by Lessee to Lessor, excluding any future lease finance charges, in the amounts
provided on the schedule attached hereto as Exhibit A, all unpaid Basic Rent and
all unpaid Supplemental Rent due and owing by Lessee to Lessor as of the
Purchase Date.

 

“Lease Term” shall mean the period beginning on the Commencement Date and ending
on the Expiration Date, unless the Lease shall have been terminated earlier
pursuant to the terms hereof.

 

“Parts” shall mean all parts, instruments, appurtenances, accessories and other
miscellaneous equipment of whatever nature, which may from time to time be
incorporated or installed in or attached to the Equipment or any portion
thereof.

 

“Payment Date” shall mean each consecutive date that Rent is payable to Lessor
as provided in Section 4(c).

 

“Payment Default” shall mean any event which constitutes, or with the passage of
time or giving of notice or both would constitute, an Event of Default as
defined under Section 20(a).

 

“Permitted Encumbrances” means and includes with respect to the Lessee: (i) in
the case of real properties, easements, restrictions, exceptions, reservations
or defects which, in the aggregate, do not interfere materially with the
continued use of the Project for the purposes for which it is used and do not
affect materially the value thereof; (ii) liens, if contested in good faith by
appropriate proceedings as allowed pursuant to Section 9 of this Lease; (iii)
pledges or deposits to secure obligations under Workers’ Compensation laws or
similar legislation or to secure performance in connection with bids, tenders
and contracts (other than contracts for the payment of borrowed money) to which
the Lessee is a party; (iv) deposits to secure public or statutory obligations
of the Lessee; (v) carriers’ or other like liens arising in the ordinary course
of business, or deposits of cash or United States obligations to obtain the
release of such liens or of mechanics’ or workmen’s liens; (vi) deposits to
secure assurety or appeal bonds in proceedings to which the Lessee is a party;
and (vii) such other encumbrances as may be consented to, from time to time, by
the Lessor, and otherwise permissible under the Act, including, but not limited
to, any pledge by the Lessee of its interest in and to the Equipment and other
personalty comprising the Project to secure financing for its corporate purposes
from third parties.

 

“Project” means, collectively, the Land, the Facility and the Equipment.

 

4

“Purchase Date” shall mean the date on which Lessee exercises its right to
purchase the Equipment pursuant to Sections 18(a) or 18(b) of this Lease, that
shall occur on a regularly scheduled Payment Date.

 

“Release” shall mean any spilling, leaking, pumping, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, burying, abandoning, or
disposing into the environment.

 

“Rent” shall mean all payments to be made by the Lessee pursuant to Section
4hereof.

 

“Replacement Parts or Items” shall have the meaning set forth in Section 10(c)
hereof.

 

“State” means the State of West Virginia.

 

“Supplemental Rent” shall have the meaning set forth in Section 3(b).

 

“Term” shall have the meaning set forth in Section 3(c) hereof.

 

“Termination Date” shall have the meaning set forth in Sections 17(b), 18(a) and
18(b).

 

“Termination Notice” shall have the meaning set forth in Sections 17(a), 18(a)
and 18(b).

 

SECTION 2.

LEASE OF EQUIPMENT

 

Subject to the terms and conditions hereof, the Lessor hereby agrees to lease,
upon the Commencement Date, to the Lessee, and the Lessee hereby agrees to
lease, upon the Commencement Date, from the Lessor, all of the Lessor’s right,
title and interest in the Equipment.

 

SECTION 3.

LEASE OF EQUIPMENT AND TERM

 

(a) Lease of Equipment. Lessor hereby agrees to demise, lease and let to the
Lessee hereunder for the Term all of the Lessor’s interest in the Equipment and
any Additions which thereafter may be installed at the Facility.

 

(b) Acceptance of Equipment. Lessee hereby agrees to accept and lease from
Lessor the Equipment and any Additions which thereafter may be installed at the
Facility, subject to the terms and conditions of this Lease.

 

(c) Lease Term. The Term of this Lease shall begin on the Commencement Date and
shall end on the Expiration Date (the “Term”) unless this Lease shall have been
earlier surrendered or terminated pursuant to the terms hereof.

 

5

SECTION 4.

RENT

 

(a) Basic Rent. During the Term, the Lessee shall pay Basic Rent on each date
required under Section 3.3 of this Lease in the following amounts:

 

(i) commencing on September 1, 2004, and continuing thereafter on the 1st day of
each of the next succeeding 21 months, Lessor shall make a payment of Basic Rent
in the amounts shown on Exhibit A attached hereto; and

 

(ii) commencing on August 1, 2006, and continuing thereafter on the 1st day of
each of the next succeeding 215 months, Lessor shall make a payment of Basic
Rent in the amount of $55,183.07 per month.

 

(b) Supplemental Rent. The Lessee shall pay to the Lessor, as Supplemental Rent,
on demand, to the extent permitted by Applicable Law, interest at the applicable
rate on any installment of Rent not paid when due for the period during which
the same shall be overdue, all reasonable costs and expenses incurred by Lessor
with regard to this Lease, any indemnification amounts owed by Lessee to Lessor
with regard to this Lease, any insurance proceeds payable to Lessor, any amounts
provided by Lessor to finance Additions, and all other amounts owed by Lessee to
Lessor pursuant to this Lease. The Lessee shall pay to the Lessor any and all
Supplemental Rent promptly as the same shall become due and payable, pursuant to
written notice from Lessor describing any Supplemental Rent due from Lessee, and
if the Lessee fails to pay any Supplemental Rent, the Lessor shall have all
rights, powers and remedies provided for herein or by law or equity or otherwise
in the case of nonpayment of Basic Rent. The expiration or other termination of
the Lessee’s obligations to pay Basic Rent hereunder shall not limit or modify
the obligations of the Lessee with respect to Supplemental Rent.

 

(c) Method of Payment. Each payment of Rent shall be made by the Lessee to
Lessor by wire transfer or in monthly installments due on or before the 1st day
of each calendar month during the Term of this Lease commencing with September
1, 2004, and continuing on the 1st day of each consecutive month thereafter in
funds consisting of lawful currency of the United States of America which shall
be immediately available on the scheduled date when such payment shall be due,
unless such scheduled date shall not be a business day, in which case such
payment shall be made on the next succeeding business day unless the result of
such extension would be to carry into another calendar month, in which case such
payment shall be made on the immediately preceding business day.

 

(d) Fair Market Rental. The Lessor and the Lessee represent that the Rent
payable hereunder constitutes a fair market rental for the lease of the
Equipment pursuant to the terms hereof.

 

(e) No Deductions. All Rent, indemnities and other amounts payable by the Lessee
hereunder shall be paid in full, free of any deductions or withholdings imposed
by any Federal, State or local government or taxing authority in the United
States of America. In the event that

 

6

the Lessee is prohibited by any laws from making payments hereunder free of such
deductions or withholdings, then the Lessee shall pay such additional amounts to
the person entitled to receive such Rent, indemnities or other amounts payable
by the Lessee hereunder as may be necessary in order that the actual amount
received after such deduction or withholding, and after deduction or withholding
or payment of any additional taxes or other charges due as a consequence of the
payment of such additional amount shall equal the amount that would have been
received if such deduction or withholding were not required.

 

SECTION 5.

NET LEASE

 

This Lease is a net lease, and the Lessee acknowledges and agrees that the
Lessee’s obligation to pay all Rent and all other payment obligations hereunder,
and the rights of the Lessor in and to such Rent and other payment obligations,
shall be absolute and unconditional and shall not be subject to any abatement,
reduction, set-off, defense, counterclaim or recoupment (“Abatements”) for any
reason whatsoever, including, without limitation, Abatements due to any present
or future claims of the Lessee against the Lessor under this Lease or against
any other person or entity for whatever reason. Except as otherwise expressly
provided herein, this Lease shall not terminate, neither shall the obligations
of the Lessee be affected, by reason of (i) any defect in or damage to, or any
loss or destruction of, the Equipment or any part thereof from whatsoever cause,
or (ii) the lawful interference with the use thereof by the Lessor or any
person, or (iii) the invalidity or unenforceability or lack of due authorization
of this Lease, or any instrument or document executed in connection herewith or
lack of right, power or authority of the Lessor to enter into this Lease, or any
such instrument or document, or (iv) failure of the Lessor to perform any
obligation of the Lessor to the Lessee or any other person under this Lease or
any instrument or document executed in connection herewith, or (v) any defect in
title to the Equipment or any part thereof or any lien on such title, or (vi)
any bankruptcy, insolvency, reorganization or other proceeding relating to, or
any action taken by any trustee or receiver of, the Lessee, the Lessor or any
other person, or (vii) for any other cause, it being the express intention of
the Lessor and the Lessee that all Rent and other amounts payable by the Lessee
hereunder shall be, and continue to be, payable in all events unless the
obligation to pay the same shall be terminated pursuant to the express
provisions of this Lease. The Lessee may not cancel this Lease and, except as
expressly provided herein, the Lessee, to the extent permitted by applicable
law, waives all rights now or hereafter conferred by statute or otherwise to
quit, terminate or surrender this Lease, or to any diminution or reduction of
Rent or other amounts payable by the Lessee hereunder. If for any reason
whatsoever this Lease shall be terminated in whole or in part by operation of
law or otherwise except as expressly provided herein, the Lessee shall
nonetheless pay to Lessor an amount equal to each Rent payment and other amount
payable hereunder at the time and in the manner that such payment would have
become due and payable under the terms of this Lease if it had not been
terminated in whole or in part. This Section 5 shall not, however, be construed
to waive the Lessee’s right of action, if any, against the Lessor or any other
person for damages incurred by the Lessee on account of any breach by the Lessor
of any provision of this Lease or by the Lessor or such other person of any
other agreement relating hereto to which the Lessor or such person, as the case
may be, is a party.

 

7

SECTION 6.

RETURN OF THE EQUIPMENT

 

Unless the Lessee purchases the Lessor’s right, title and interest in the
Equipment pursuant to Sections 17, 18 or 21 hereof, upon the expiration or
termination of this Lease, the Lessee shall, at its own risk and expense,
redeliver to the Lessor possession and control of the Equipment in its then
condition and state of repair. The Equipment, upon redelivery pursuant hereto,
shall be free and clear of all liens other than liens for fees, assessments,
taxes and other charges not yet due and payable (provided that the Lessee pays
to the Lessor in cash upon such redelivery an amount equal to all fees,
assessments, taxes and other charges giving rise to a lien upon the Equipment
accrued and unpaid, whether then contingent or due, pro-rated to the date of
such redelivery).

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES

 

(a) Representations and Warranties of Lessor. Lessor makes the following
representations and warranties as the basis for the undertakings on its part
contained herein:

 

(1) Lessor is duly organized under the Act, has the authority to enter into this
Lease and the transactions contemplated hereby and to perform its obligations
hereunder in connection with the Project, to purchase the Equipment from the
Lessee and to lease the Equipment to the Lessee pursuant to this Lease, such
Lease being in furtherance of the purposes for which the Lessor was organized.

 

(2) Lessor is not to the extent it would affect its ability to perform its
obligations under the Lease (i) in violation of the Act or any existing law,
rule or regulation applicable to it, or (ii) in default under any indenture,
mortgage, deed of trust, lease, lien, contract, note, order, judgment, decree or
other agreement of any kind to which any of its assets are subject. The
execution and delivery by Lessor of this Lease and its compliance with the terms
hereof will not conflict with or result in the breach of or constitute a default
under any of the above-described documents.

 

(3) No further approval, consent or withholding of objection on the part of any
regulatory body, federal, state or local, is required in connection with the
execution and delivery of the Lease, and the performance of its obligations
hereunder. The consummation by Lessor of the transaction set forth in the manner
and under the terms and conditions as provided herein will comply with all
applicable state, local or federal laws and any rules and regulations
promulgated thereunder by any regulatory authority or agent.

 

(4) No litigation, inquiry or investigation by any judicial or administrative
court or agency is pending, or to its knowledge threatened against Lessor with
respect to (i) the organization and existence of Lessor, (ii) its authority to
execute or deliver this Lease, (iii) the validity or enforceability of any such
instruments or the transactions contemplated by this Lease, (iv) the title of
any officer of Lessor who executed such instruments, or (v) any authority or
proceedings relating to the execution and delivery of the Lease by Lessor. No
such authority or proceedings have been repealed, revoked, rescinded or amended
and all are in full force and effect.

 

8

(5) Lessor has determined that the acquisition of the Equipment and the lease of
the Equipment to Lessee are in furtherance of the purposes for which WVEDA was
organized and will serve the purposes of the Act.

 

(6) Lessor will lease the Equipment to the Lessee pursuant to this Lease, all
for the purpose of advancing the job opportunities, health, general prosperity
and economic welfare of the people of the State and improving their standard of
living.

 

(7) Except as provided herein, Lessor shall not assign, transfer, encumber or
pledge the Equipment or the Lease, or any part thereof, and shall not cause any
liens or encumbrances to be placed on the Equipment or the Lease.

 

(b) Representations and Warranties of Lessee. The Lessee makes the following
representations and warranties as the basis of its undertakings pursuant to this
Lease:

 

(1) The Lessee is a corporation duly authorized and validly existing under the
laws of the State of Virginia, is duly qualified to conduct business in the
State, and is duly authorized to enter into this Lease and to perform all of its
obligations as set forth hereunder. The execution, delivery and performance of
this Lease, and the transactions contemplated hereby, are duly authorized by all
necessary corporate action of the Lessee.

 

(2) Neither the execution, delivery or performance under the Lease and the
consummation of the transactions contemplated thereby will (i) result in a
breach or conflict with any of the terms, conditions or provisions of the
Lessee’s certificate of incorporation, bylaws or any other corporate restriction
or any agreement, instrument, order or judgment to which the Lessee is a party
or by which the Lessee is bound, or will constitute a default under any of the
foregoing, or result in the creation or imposition of any lien of any nature
upon the Project under the terms of such instrument or agreement, other than the
Permitted Encumbrances, (ii) requires the consent under or result in a breach of
or a default under any credit agreement, indenture, purchase agreement,
mortgage, deed of trust, commitment, guaranty or other agreement to which Lessee
is a party or by which it is bound, or (iii) conflict with or violate any
existing law, rule, regulation, judgment, order, writ, injunction or decree of
any governmental instrumentality or a court having jurisdiction over the Lessee
or the Project.

 

(3) The Lease, upon its execution and delivery in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the Lessee,
enforceable in accordance with its terms.

 

(4) The Lessee shall cause all notices required by law to be given, and shall
comply or cause compliance with all laws, ordinances, municipal rules and
regulations and requirements of all governmental authorities materially
impacting the conduct of work at the Facility, and the Lessee will defend and
save Lessor and its officers, board members, agents and employees harmless from
all fines and penalties due to the failure to comply herewith, except for the
negligent, intentional or willful acts of such parties.

 

9

(5) The Lessee shall be responsible for compliance with all applicable building,
zoning, environmental, planning and subdivision laws, ordinances, rules and
regulations of any governmental authority having jurisdiction over the Project
or the operation of the Project, including, without limitation, any park
covenants and regulations applicable to the Project.

 

(6) No litigation, inquiry or investigation of any kind in or by any judicial or
administrative court or agency is pending or, to its knowledge, threatened
against the Lessee with respect to: (i) the organization and existence of the
Lessee in the State of Virginia, (ii) Lessee’s qualification to conduct business
and existence in the State; (iii) its authority to execute deliver or perform
under this Lease, (iv) the validity or enforceability of any of the instruments
or transactions contemplated by this Lease, (v) the title of any officer of the
Lessee who executed such instruments, or (vi) any authority or proceedings
relating to the execution, delivery and performance of this Lease by the Lessee.
No such authority or proceedings have been repealed, revoked, rescinded or
amended and are in full force and effect.

 

SECTION 8.

LIMITATION OF WARRANTIES AS TO EQUIPMENT

 

(a) Limitation. WITHOUT PREJUDICE TO ANY RIGHTS THE LESSEE MAY HAVE AGAINST ANY
VENDOR, SUPPLIER OR MANUFACTURER, THE LESSEE ACKNOWLEDGES AND AGREES THAT AS
BETWEEN THE LESSEE AND THE LESSOR, AND AT ALL TIMES (BOTH BEFORE THE
COMMENCEMENT DATE AND THEREAFTER), (i) THE SIZE, DESIGN, CAPACITY AND
MANUFACTURE OF THE EQUIPMENT ARE OF THE SIZE, DESIGN, CAPACITY AND MANUFACTURE
SELECTED BY THE LESSEE AND (ii) THE LESSEE IS SATISFIED THAT THE EQUIPMENT WILL
BE SUITABLE FOR ITS PURPOSES. THE LESSOR REPRESENTS AND WARRANTS, AND THE LESSEE
CONFIRMS THAT IT IS AWARE AND AGREES, THAT THE LESSOR IS NOT A MANUFACTURER OR
DEALER IN PROPERTY OF SUCH KIND AND THE EQUIPMENT IS LEASED HEREUNDER SUBJECT TO
ALL APPLICABLE GOVERNMENTAL LAWS, ORDINANCES, RULES, REGULATIONS, ORDERS AND
REQUIREMENTS NOW IN EFFECT OR HEREAFTER ADOPTED AND IN THE STATE AND CONDITION
OF EVERY PART THEREOF WHEN THE SAME FIRST BECAME OR BECOMES SUBJECT TO THIS
LEASE, WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND BY THE LESSOR, EXPRESS OR
IMPLIED, AS TO THE TITLE (EXCEPT AS PROVIDED IN SECTIONS 17(b) and 18),
MERCHANTABILITY, COMPLIANCE WITH SPECIFICATIONS, CONDITION, DESIGN, OPERATION,
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT, ABSENCE OF LATENT DEFECTS OR
FITNESS FOR USE OF THE EQUIPMENT (OR ANY PART THEREOF), OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
EQUIPMENT (OR ANY PART THEREOF). Except as expressly provided herein, all risks
incident to the matters discussed in the preceding sentence, as between the
Lessor, on the one hand, and the Lessee, on the other, are to be borne by the
Lessee.

 

10

The Lessor assigns to the Lessee all claims and rights which the Lessor may now
or hereafter have against third parties in respect of any defect of or damage to
the Equipment or of any breach of representation or warranty by such third
party, and shall cooperate and comply with all reasonable requests of the Lessee
in the preservation, prosecution or enforcement by the Lessee of such claims or
rights at the Lessee’s sole cost and expense. The provisions of this Section
have been negotiated, and, except to the extent otherwise expressly stated, the
foregoing provisions are intended to be a complete exclusion and negation of any
representations or warranties by Lessor, express or implied, with respect to the
Equipment, whether arising pursuant to the Uniform Commercial Code or any
similar law now or hereafter in effect, or otherwise.

 

(b) Application of Payments. The Lessee agrees to use any and all proceeds of
warranty payments received by it in respect of the Equipment to repair and
restore any and all damaged or obsolete Equipment to the extent required to meet
its obligations under this Lease or any other related documents.

 

SECTION 9.

LIENS

 

(a) Lessee. The Lessee will not directly or indirectly create, incur, assume or
suffer to exist any liens on or with respect to the Equipment or any interest of
the Lessor or Lessee therein, except for Permitted Encumbrances. The Lessee
shall promptly, at its own expense, take such action as may be necessary duly to
discharge, eliminate or bond in a manner satisfactory to the Lessor, any lien
not so excepted above if the same shall arise at any time. Lessee shall not be
in default of this Section due to the existence of such lien so long as Lessee
continuously pursues all actions in good faith and diligently that are necessary
to remove any such lien from the Equipment.

 

(b) Lessor. The Lessor will not directly or indirectly create, incur, assume or
suffer to exist any liens on or with respect to the Equipment or any interest of
the Lessor or Lessee therein, except for liens granted by Lessor as security for
the Loan. The Lessor shall promptly take such action as may be necessary duly to
discharge, eliminate or bond in a manner reasonably satisfactory to the Lessee,
any lien not so excepted above if the same shall arise at any time. Lessor shall
not be in default of this Section due to the existence of such lien so long as
Lessor continuously pursues all actions in good faith and diligently that are
necessary to remove any such lien from the Equipment.

 

(c) Pledge of Property. Notwithstanding anything in this Lease to the contrary,
so long as the Lessee is the lessee under the Lease, the Lessee shall be
permitted to pledge all or a portion of the Project to third-party lenders in
connection with any financing undertaken by the Lessee for the expansion,
improvement, updating or other enhancement of the Project. The Lessor shall
execute and deliver any security documents necessary thereto that are within the
powers of the Lessor and shall cooperate fully with the Lessee in connection
with such financial undertaking by Lessee.

 

11

SECTION 10.

REPAIR; MAINTENANCE AND OPERATION; ADDITIONS

 

(a) Repair, Maintenance and Operation. To the extent required to ensure the
effective operation of the Equipment and the performance by the Lessee of its
payment obligations hereunder, the Lessee during the Term shall repair, maintain
and preserve the Equipment in accordance with good commercial maintenance
standards and practices, shall operate the Equipment only in the manner for
which it was designed and intended. Throughout the Term, the possession,
operation, repair and maintenance of the Equipment shall be at the sole risk and
expense of the Lessee.

 

(b) Use by Lessee. The Lessee agrees that the Equipment will at all times (i) be
used by the Lessee solely in the conduct of its business and (ii) be and remain
in the possession and control of the Lessee.

 

(c) Replacement Parts and Items. Except upon an Event of Total Loss, the Lessee,
at its own cost and expense, shall promptly replace all Parts or Items of the
Equipment which may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever to the extent necessary to enable the Lessee to meet
its obligations hereunder (such substituted parts hereinafter being called
“Replacement Parts or Items”). In addition, in the ordinary course of
maintenance, service, repair, overhaul or testing, the Lessee may, at its own
cost and expense, remove any Parts or Items of the Equipment, whether or not
worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use, provided that the Lessee shall, at its own
cost and expense, replace such Parts or Items as promptly as practicable to the
extent necessary to enable the Lessee to meet its obligations hereunder. All
Replacement Parts or Items shall be free and clear of all liens and shall be in
as good operating condition as, and shall have a value or utility at least equal
to, the Parts or Items replaced assuming such replaced Parts or Items were of
the value or utility and in the condition and repair required to be maintained
by the terms hereof. All Parts or Items at any time removed from the Facility
shall remain the property of the Lessor, no matter where located, until such
time as such Parts or Items shall be replaced by Parts or Items which have been
installed on the Equipment and which meet the requirements for Replacement Parts
or Items specified above. Immediately upon any Replacement Part or Item having
met such requirements, becoming installed on the Equipment as above provided,
without further act, (i) title to the removed Part or Item shall thereupon vest
in the Lessee, free and clear of all rights of the Lessor, and shall no longer
be deemed a part hereunder, (ii) title to such Replacement Part or Item shall
thereupon vest in the Lessor, and (iii) such Replacement Part or Item shall
become subject to this Lease and be deemed part of the Equipment for all
purposes hereof to the same extent as the Parts and Items originally installed
on the Equipment. The Lessee agrees to execute and file such documents as may be
reasonably required to create, perfect and maintain the Lessor’s interests in
any such Replacement Part or Item. Notwithstanding the foregoing, Lessee may, at
its own cost and expense, remove any Parts or Items which are obsolete and
unusable in the ordinary course of its business to the extent that such removal
will not diminish or impair the maintenance, use or operation of the Equipment,
and upon removal, the title to the removed Part or Item shall vest in the
Lessee.

 

12

(d) Additions, Title, Liens.

 

(1) Additions. The Lessee, at its own expense, shall make all Additions
necessary as may be required from time to time to meet the Lessee‘s obligations
hereunder.

 

(2) Optional Additions. In addition to the foregoing, the Lessee, at the
Lessee’s own expense, may from time to time make such further Additions to the
Equipment as the Lessee may deem desirable for the proper operation, use and
maintenance of the Facility; provided, however, that no such Addition shall be
made by the Lessee if such Addition, or removal thereof from the Facility, would
materially diminish the value or utility of the Equipment (or any part thereof)
or impair the condition of the Equipment (or any part thereof).

 

(3) Title. During the Term, title to each Replacement Part and Item and to any
Addition made pursuant to subsection (1) or (2) above shall without further act,
vest in the Lessor upon delivery to and installation in the Facility and shall,
without further act, immediately become the property of the Lessor, be deemed to
constitute a part of the Equipment and be subject to this Lease. Notwithstanding
the foregoing, the Lessor and the Lessee hereby agree to execute, deliver and
file or record all such documents such as a bill of sale or assignment that may
be necessary or appropriate to confirm the status of title to each such Part,
Item or Addition.

 

(4) Liens. The Lessee shall cause any Addition, title to which shall vest in the
Lessor pursuant to subsection (3) above, to be free and clear of all liens.

 

SECTION 11.

CASUALTY

 

(a) Casualty. (a) Subject to the provisions of this Section 11, (i) if all or a
portion of the Equipment is damaged or destroyed in whole or in part by a
Casualty (other than an Event of Total Loss), any insurance proceeds payable
with respect to such Casualty up to $500,000 shall be paid directly to the
Lessee, or if received by the Lessor, shall be paid over to the Lessee for the
replacement, reconstruction, refurbishment and repair of the Equipment. Any
insurance proceeds in excess of $500,000 for any single Casualty shall be held
in trust by the Lessor in a segregated account for reimbursement to the Lessee
from time to time during the course of the Lessee’s restoration of the Equipment
and compliance with the provisions of Section 10. Any such amounts held by the
Lessor shall be invested by the Lessor from time to time, with all interest and
earnings on such investments being payable to the Lessee within five (5)
business days after the receipt thereof by Lessor in amounts of not less than
$1,000 each. All amounts held by the Lessor on account of any award,
compensation or insurance proceeds paid directly to or otherwise received by the
Lessor shall be remitted to the Lessee to be applied in accordance with this
Section 11(a) within five (5) business days after the receipt by Lessor of
written notice from Lessee that the replacement or repair of the Equipment is
complete.

 

(b) Claim Proceeding. The Lessee may appear in any proceeding or action to
negotiate, prosecute, adjust or appeal any claim for any award, compensation or
insurance payment on account of any such Casualty and shall pay all expenses
thereof. At the Lessee’s

 

13

reasonable request, and at the Lessee’s sole cost and expense, the Lessor shall
participate in any such proceeding, action, negotiation, prosecution or
adjustment. The Lessor and the Lessee agree that this Lease shall control the
rights of the Lessor on the one hand, and the Lessee, on the other hand, in and
to any such award, compensation or insurance payment.

 

(c) Notice of Casualty. If the Lessor or the Lessee shall receive notice of a
Casualty, the Lessor or the Lessee, as the case may be, shall give notice
thereof to each other promptly after the receipt of such notice.

 

(d) Repair Obligation. If, pursuant to this Section 11, this Lease shall
continue in full force and effect following a Casualty with respect to the
Equipment, the Lessee shall, at its sole cost and expense, promptly and
diligently repair any damage to the Equipment caused by such Casualty so as to
restore the Equipment to at least the same condition and value as existed
immediately prior to such Casualty. In such event, title to the Equipment shall
remain with the Lessor subject to the terms of this Lease. Upon completion of
such restoration, the Lessee shall furnish the Lessor a certificate of
completion confirming that such restoration has been completed pursuant to this
Lease.

 

(e) Lease Obligations. In no event shall a Casualty affect the Lessee’s
obligations to pay Rent pursuant to Section 4 or to perform its obligations and
pay any amounts due on the Expiration Date or pursuant to Section 21.

 

SECTION 12.

INSURANCE

 

(a) General Coverage. Lessee shall, throughout the Term, at Lessee’s sole cost
and expense, provide and keep in force for the benefit of Lessor and Lessee,
insurance against loss or destruction of or damage or injury to any Equipment
now or hereafter placed in or about the Facility resulting from fire or from any
hazard included in the so-called “extended coverage endorsement.” Lessee shall
provide and keep in full force all such insurance in an amount sufficient to
prevent Lessor or Lessee from becoming a co-insurer under the terms of the
applicable policy, but in no event less than the full replacement cost of the
Equipment. Such replacement cost shall be determined annually by a method
required by the insurer(s). The deductible under each of said policies shall be
an amount not greater than $100,000.00 or such other deductible amount as is
reasonably available in the market to companies of similar size and risk to
Lessee. Such insurance policies to be provided for and kept in force by Lessee
shall provide that the loss, if any, be payable to Lessor and Lessee, as their
respective interests may appear, except as herein provided, and that the
proceeds thereof shall be used to repair or replace the damage sustained by the
casualty.

 

(b) Public Liability Insurance. During the Term, at Lessee’s sole cost and
expense, Lessee shall maintain in full force and effect broad form commercial or
comprehensive general liability insurance, including blanket contractual
liability coverage specifically endorsed to provide coverage for the obligations
assumed by Lessee pursuant to the Lease against claims and liability for
personal injury, bodily injury, death or property damage occurring on, in or
about the Equipment, with limits of liability of not less than $1,000,000.00
arising out of any one occurrence or annual aggregate. Lessee shall cause such
insurance policy or policies to name Lessor as an additional insured.

 

14

(c) Business Interruption. Lessee shall, during the Term, at its sole cost and
expense, procure and maintain business interruption (or use and occupancy)
insurance including, at a minimum, coverage for Rent and other charges for which
Lessee is obligated hereunder.

 

(d) No Separate Insurance. Lessee shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required
herein to be furnished by Lessee unless Lessor is included therein as an
additional insured, and as loss payee with loss payable as set out herein.
Lessee shall immediately notify Lessor whenever any such separate insurance is
taken out and shall deliver the policy or policies or duplicates thereof, or
certificates evidencing the same, as provided herein.

 

(e) Conduct of Business. Lessee shall comply with all requirements of the
insurance policies contemplated in this Section 12, and shall not conduct or
allow to be conducted business or other activities or fail to maintain or take
other actions with regard to the Equipment in such a manner as will result in a
decrease in the recovery thereunder. Any insurance proceeds payable by reason of
any insured loss pursuant to this Section 12 shall be used exclusively for the
purpose of restoring or replacing the Equipment. Subject to the foregoing,
Lessee shall have the sole right to adjust with the insurance carriers the
amount of the loss upon any such policies, and Lessor shall, at Lessee cost and
expense, cooperate fully with Lessee in order to obtain the largest possible
insurance recovery and shall execute any and all consents and other instruments
and take all other actions necessary or desirable in order to effectuate the
same and to cause such proceeds to be paid; provided, however, that in the event
of a termination pursuant to the provisions of this Lease, Lessor shall have the
right to adjust the amount of the loss with the insurance carriers.

 

(f) Requirements of Policies. All policies required to be carried pursuant to
this Section 12:

 

(1) shall be written and signed by solvent and responsible insurance companies
authorized to do business in the jurisdiction wherein the Facility is located,
with a rating, reasonably acceptable to and approved by Lessor;

 

(2) shall contain an agreement by the insurer that such policy or policies shall
not be canceled or non-renewed without at least fifteen (15) days prior written
notice to Lessor and Lessee;

 

(3) may be carried under so-called blanket policies, provided that the
protection afforded thereunder as to the Equipment shall be not less than that
which would have been afforded under separate policy or policies relating only
to the Equipment; provided, however, any such policy of blanket insurance shall
specify therein, or Lessee shall furnish Lessor a written statement from the
insurer under such policy so specifying, the amount of the total insurance
allocated to the Equipment, which account shall be not less than the amount
required herein and any such policy shall comply in all respects with the
requirements set out in this Section 12;

 

15

(4) may be carried under a combination of primary insurance and umbrella
coverage; and

 

(5) shall be primary insurance by the party obligated under this Section 12,
which will not call upon any other insurance effected or procured by the other
party for defense, contribution or payment.

 

(g) Deductibles. Lessee retains full responsibility for payment of all
deductibles under each policy required pursuant to this Section 12.

 

(h) Evidence. Annually, Lessee will promptly furnish certificates evidencing
that the insurance required pursuant to this Section 12 is in full force and
effect. If the certificates of insurance do not provide for fifteen (15) days
prior written notice of cancellation or non-renewal to Lessor, Lessee shall
provide to Lessor paid receipts evidencing continuation or renewal of insurance
no later than five (5) days prior to termination by cancellation or non-renewal.

 

(i) Coverage Maintenance. If Lessee shall fail or refuse to effect or maintain
any of said insurance, Lessor may, but shall have no obligation to do so, effect
or maintain said insurance and the amount of money so paid, with interest at the
Prime Rate, shall be payable by Lessee to Lessor as additional rent immediately
due and payable hereunder.

 

SECTION 13.

TAXES AND UTILITIES

 

(a) Taxes. Except as provided elsewhere herein, the Lessee shall pay or cause to
be paid as the same shall become due all taxes, assessments, fees and charges of
any kind that may be charged, assessed or levied by any governmental authority
with regard to the Project or the operations of Lessee at the Project. The
Lessee may in good faith actively contest, object to or appeal, any such taxes,
charges, fees or assessments provided that such action is pursued continuously
and in good faith by the Lessee, and the Lessee shall have set aside a bond or
adequate reserves for the payment of such taxes, charges, fees or assessments,
if required by law.

 

(b) Ad Valorem Taxes. NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY,
THE LESSEE, UNLESS OTHERWISE RESTRICTED BY OPERATION OF LAW, SHALL HAVE NO
OBLIGATION TO PAY AD VALOREM TAXES REPRESENTING PERSONAL PROPERTY TAXES UPON THE
EQUIPMENT THAT IS OWNED BY THE LESSOR WHILE THIS LEASE REMAINS IN EFFECT.

 

(c) Utilities. Lessor shall not be required to furnish Lessee with any fixtures,
facilities or services of any kind, such as, but not limited to, water, heat,
gas, steam, electricity, sewerage, trash disposal, telephone, computer or other
communication service used, rendered or supplied upon or in connection with the
Equipment. The Lessee shall pay or cause to be paid all utility or other service
charges with respect to such fixtures, utilities or services of any kind.

 

16

SECTION 14.

TRANSFER OF LESSEE

 

The Lessee shall not, without the prior written consent of the Lessor, assign
any of its rights hereunder with respect to all or substantially all of the
Equipment, or sublet, sell or otherwise dispose of its leasehold interest in or
otherwise relinquish possession or control of all or substantially all of the
Equipment or any part thereof, or sell or otherwise dispose of its interest in
or otherwise relinquish possession or control of all or substantially all of the
Equipment. A sale or other transfer of fifty percent (50%) or more of the
capital stock of the Lessee by its owners as of the date of this Lease shall be
considered an assignment of the Equipment for purposes of this Section 14. In
any event, no sublease shall be permitted hereunder unless the rights of the
Lessee and the sublessee thereunder are expressly subject and subordinate to the
rights of the Lessor. No lease, other relinquishment of the possession of the
Equipment, or assignment by the Lessee of any of its rights hereunder shall in
any way discharge or diminish any of the Lessee’s obligations to the Lessor
under this Lease, the Loan and the other related documents.

 

SECTION 15.

INDEMNIFICATION

 

(a) Indemnity. Lessee hereby agrees to indemnify and hold Lessor harmless from
any and all loss, cost, claim, demand, action, liability or damage including
attorney’s fees and expenses arising out of or connected with Lessee’s use of
the Equipment or arising out of any breach or default of Lessee in performance
of its obligations under this Lease or arising out of any violations of any law
or ordinance by the Lessee, including but not limited to any loss, cost, claim,
demand, action, liability or damage under any Federal, State, and/or local
environmental law for any act or failure to act, or any event occurring at the
Facility or with the Equipment. In case any action or proceeding be brought
against Lessor by reason of any such claim, Lessee agrees to resist and defend
such action or proceeding by reliable legal counsel and to promptly pay and
discharge any final judgment rendered against Lessor therein, reserving the
right to appeal such judgment prior to the payment thereof. The Lessor agrees to
fully participate and assist Lessee in defending such claim, action or
proceeding. The Lessee covenants that it will protect and hold Lessor harmless
against claims for loss, damage or injury, including death of or injury to the
person or damage to the property of others, resulting from any wrongful or
negligent act or omission of the Lessee, its agents, servants, officers,
employees or invitees in, from the use of demised Equipment; and it is
understood and agreed that the Lessor shall not be liable for any damage or
injury to the person or property of the Lessee or its agents, servants,
officers, employees or invitees resulting from the wrongful or negligent act or
omission of any person other than the Lessor or its agents, servants, officers
or employees. The obligations of this Section shall survive the transactions
contemplated herein and shall survive the termination of this Lease. In the
event a lawsuit is filed naming Lessee and Lessor as defendants, settlement by
the Lessee with plaintiff(s) will not release it from its obligations to
indemnify Lessor as provided herein.

 

17

(b) Notice of Action. The Lessor agrees to provide to the Lessee notice of any
claim brought against the Lessor, its officers, members, agents or employees for
which the Lessor shall seek to be defended and/or indemnified against by the
Lessee. In connection with any such defense, the Lessee shall be entitled to
select counsel of its choosing subject to approval of the Lessor provided,
however, that in the event the parties reasonably determine that independent
counsel is required, then the Lessor shall be entitled to engage independent
counsel subject to approval of the Lessee which approval shall not be
unreasonably withheld. In that event, Lessor and independent counsel shall fully
cooperate with Lessee, and its counsel, to the extent reasonably possible in
defending any claim, action or proceeding.

 

(c) No Limit on Indemnity. In the event of any claim against the Lessor or its
members, officers, agents (other than the Lessee) or employees by any employee
of the Lessee or any contractor of the Lessee or anyone directly or indirectly
employed by any of them or anyone for whose acts any of them may be liable, the
obligations of the Lessee hereunder shall not be limited in any way by any
limitation on the amount or type of damages, compensation or benefits payable by
or for the Lessee or such contractor under workers’ compensation laws,
disability laws or other employee benefit laws.

 

(d) Survival of Indemnity. Notwithstanding any other provisions of this Lease,
the obligations of the Lessee pursuant to this Section 15 shall remain in full
force and effect after the termination of this Lease until the expiration of the
period stated in the applicable statute of limitations during which a claim,
cause of action or prosecution relating to the matters herein described may be
brought and the payment in full or the satisfaction of such claim, cause of
action or prosecution and the payment of all expenses, charges and costs
incurred by the Lessor, or its officers, members, agents (other than the Lessee)
or employees, relating thereto.

 

SECTION 16.

SPECIAL COVENANTS

 

(a) Right of Access to Project. The Lessee agrees that the Lessor and its duly
authorized agents shall have the right at all reasonable times to enter upon and
to examine and inspect the Project.

 

(b) Lessee Not to Terminate Existence or Dispose of Assets. The Lessee agrees
that, so long as the Lease is outstanding, it will maintain its corporate
existence and shall continue to be authorized to conduct business in the State,
will not dissolve or otherwise dispose of all or substantially all of its
assets, and will not consolidate with or merge into another corporation or other
entity, or permit one or more corporations or other entities to consolidate with
or merge into Lessee.

 

(c) Books of Record and Account; Compliance Certificates.

 

(1) The Lessee agrees to maintain proper accounts, records and books in which
full and correct entries shall be made, in accordance with generally accepted
accounting principles, of all business and affairs of the Lessee.

 

18

(2) At the request of Lessor and as soon as possible after the end of each
fiscal year of the Lessee, but in any event within ninety (90) days after such
date, the Lessee shall furnish to the Lessor a certificate of an authorized
representative of the Lessee stating that no Event of Default hereunder has
occurred or is continuing or, if any Event of Default exists, specifying the
nature and period of existence thereof and what action the Lessee has taken or
proposes to take with respect thereto, and that no defenses, offsets or
counterclaims exist with respect to the indebtedness evidenced thereby.

 

(d) Compliance with Orders, Ordinances, etc. During any period in which the
Lease is outstanding, Lessee shall be responsible for compliance with all
statutes, codes, laws, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations, directions
and requirements of all Governmental Authorities, foreseen or unforeseen,
ordinary or extraordinary, which now or at any time hereafter may be applicable
to the Lessee or the Project or any part thereof, or to any use, manner of use
or condition of the Project or any part thereof (the applicability of such laws,
ordinances, rules and regulations to be determined both as if the Lessor were
the owner of the Project and as if the Lessee and not the Lessor were the owner
of the Project).

 

(e) Performance by Lessor of Lessee’s Obligations. Should the Lessee fail to
make any payment or to do any act as herein provided, the Lessor may, but need
not, without notice to or demand on the Lessor and without releasing the Lessee
from any obligation herein, make or do the same, including, without limitation,
appearing in and defending any action purporting to affect the rights or powers
of the Lessee or the Lessor, and paying all expenses, including, without
limitation, reasonable attorneys’ fees, and the Lessee shall pay immediately
upon demand all sums so expended by the Lessor under the authority hereof,
together with interest thereon at a rate equal to ten percent (10%) per annum.

 

(f) Depreciation Deductions and Tax Credits. The parties agree that as between
them the Lessee shall be entitled to all depreciation deductions and accelerated
cost recovery system deductions with respect to any portion of the Project
pursuant to Sections 167 and 168 of the Internal Revenue Code of 1986, as
amended (the “Code”) and to any investment credit pursuant to Section 38 of the
Code with respect to any portion of the Project which constitutes “Section 38
Property” and to all other state and/or federal income tax deductions and
credits which may be available with respect to the Project.

 

(g) Environmental Matters. As between Lessee and the Lessor, Lessee agrees that
Lessee shall be responsible for all matters related to compliance of the
Equipment with or under applicable Environmental Laws, including any cleanup,
remediation, or other response activities which may be required to address
Releases of Hazardous Substances from the Equipment.

 

SECTION 17.

TERMINATION OF LEASE

 

(a) Termination upon Certain Events. If any Event of Total Loss occurs with
respect to the Equipment during the Term and the Lessor shall have given written
notice (a “Termination Notice”) to the Lessee that, as a consequence of such
event, this Lease is to be

 

19

terminated, then the Lessee shall be obligated to purchase the Lessor’s interest
in the Equipment on a Purchase Date no later than sixty (60) days from the date
the Lessee receives the applicable Termination Notice by paying the Lessor an
amount equal to the Lease Balance.

 

(b) Termination Procedures. On the date of the payment by the Lessee of the
Lease Balance with respect to the Equipment in accordance with Section 17(a)
(the “Termination Date”), this Lease shall terminate and, concurrent with the
Lessor’s receipt of such payment:

 

(1) the Lessor shall execute and deliver to the Lessee (or to the Lessee’s
designee), at the Lessee’s cost and expense, a release of this Lease, a bill of
sale for the Equipment, and an assignment of the Lessor’s entire interest in the
Equipment (which shall include an assignment of all of the Lessor’s right, title
and interest in and to any net insurance proceeds with respect to the Equipment
not previously received by the Lessor), in each case, in the same form as
delivered by Lessee to Lessor in connection with Lessor’s purchase of the
Equipment;

 

(2) the Equipment shall be conveyed to the Lessee (or to the Lessee’s designee)
“AS IS WHERE IS” and in its then present physical condition, free and clear of
the lien of this Lease and any other liens or encumbrances other than the
Permitted Encumbrances as defined in the Purchase Agreement, any other liens and
encumbrances caused by or otherwise attributable to the Lessee, and any liens or
encumbrances attributable to changes in any applicable statutes, rules,
regulations, ordinances or orders enacted or promulgated subsequent to the date
hereof; and

 

(3) the Lessor shall convey to the Lessee any net insurance proceeds with
respect to the Event of Total Loss giving rise to the termination of this Lease
theretofore received by the Lessor or at the request of the Lessee, such amounts
shall be applied against sums due hereunder.

 

20

SECTION 18.

PURCHASE PROVISIONS

 

(a) Lessee Purchase Options. Subject to the conditions contained herein, the
Lessee shall have the option on any Purchase Date to purchase (or cause its
designee to purchase) all (and not less than all) of the Equipment then subject
to this Lease at a price equal to the Lease Balance for the Equipment on the
applicable Purchase Date. If not previously purchased during the Term, Lessee
shall exercise its option to purchase the Equipment on the Expiration Date for a
price equal to the Lease Balance plus ten dollars. In order to exercise its
option pursuant to this Section, the Lessee shall deliver a written purchase
notice at least thirty (30) days before the proposed purchase (a “Termination
Notice”), which purchase notice shall specify the Lease Balance payable to
Lessor and the applicable Purchase Date. The Lessee may assign its right to
purchase the Equipment to any other person or to designate any other person as
the transferee under any bill of sale to be executed by the Lessor in connection
with such sale; provided, however, that the Lessee shall remain primarily liable
to pay the Lease Balance and all other amounts then due and owing by the Lessee.
If the Lessee exercises its option pursuant to this Section 18(a) then, upon the
Lessor’s receipt of all amounts due in connection therewith, the Lessor shall
execute and deliver to Lessee or its designee a bill of sale for the Equipment
in the same form as delivered by Lessee to Lessor in connection with Lessor’s
purchase of the Equipment, subject only to any liens or encumbrances caused by
or attributable to Lessee, any liens or encumbrances caused by or attributed to
third parties other than Lessor, and any liens or encumbrances attributable to
any changes in applicable statutes, rules, regulations, ordinances or orders
enacted or promulgated subsequent to the date hereof. Such transfer shall be
effective as of the applicable Purchase Date, and this Lease shall terminate on
the closing of that transfer (the “Termination Date”).

 

(b) Purchase to Cure Default. Upon the occurrence of an Event of Default as
defined in Section 20 below, Lessee shall have the right to cure such default by
purchasing all of the Equipment then subject to this Lease at a price equal to
the Lease Balance for the Equipment on the applicable Purchase Date. Lessee
shall exercise its right to cure such default by providing Lessor with written
notice of its election to purchase the Equipment (a “Termination Notice”) within
the cure period applicable to that particular Event of Default as provided in
Section 20,which purchase notice shall specify the Lease Balance payable to
Lessor and the applicable Purchase Date. Lessee may only exercise its right to
purchase the Equipment in this Section 18(b) in the event that Lessee has also
agreed to purchase the Facility from Lessor under the terms of Lessee’s lease
for the Facility. If Lessee exercises its right to purchase the Equipment
pursuant to this Section 18(b), then within thirty (30) days after Lessor’s
receipt of the purchase notice, Lessee shall pay the Lease Balance and all other
amounts then due and owing to Lessor in exchange for a bill of sale for the
Equipment in the same form as delivered by Lessee to Lessor in connection with
Lessor’s purchase of the Equipment. This bill of sale from Lessor to Lessee for
the Equipment is only subject to any liens or encumbrances caused by or
attributable to Lessee, any liens or encumbrances caused by or attributed to
third parties other than Lessor, and any liens or encumbrances attributable to
any changes in applicable statutes, rules, regulations, ordinances or orders
enacted or promulgated subsequent to the date hereof. Such transfer shall be
effective as of the applicable Purchase Date, and this Lease shall terminate on
the closing of that transfer (the “Termination Date”).

 

21

SECTION 19.

ACCEPTANCE OF SURRENDER

 

(a) Acceptance of Surrender. No surrender to the Lessor of this Lease or of the
Equipment or of any part thereof or of any interest therein shall be valid or
effective unless agreed to and accepted in writing by the Lessor and, prior to
the payment or performance of all obligations under this Lease, and no act by
the Lessor other than a written acceptance, shall constitute an acceptance of
any such surrender.

 

SECTION 20.

EVENTS OF DEFAULT

 

The term “Event of Default,” wherever used herein, shall mean any of the
following events under this Lease (whatever the reason for such event and
whether it shall be voluntary or involuntary, or come about or be effected by
operation of law, or be pursuant to or in compliance with any judgment, decree
or order of any court or any order, rule or regulation of any administrative or
governmental body):

 

(a) Payments. The Lessee shall fail to make any payment when due of any amount
payable by it hereunder or under the Loan Agreement and such failure to make
such payment shall continue unremedied for twenty (20) days after Lessee’s
receipt of written notice thereof; or

 

(b) Breach. The Lessee shall fail to perform or observe any other covenant,
condition or agreement to be performed or observed by it under this Lease, and
in any such case, such failure is not remedied within thirty (30) days after
Lessee’s receipt of written notice thereof, unless (i) such failure is not
capable of being remedied within that time period and Lessee has commenced
remediation activities within the 30-day period and is diligently and
continuously pursuing such remediation activities in good faith or (ii) Lessee
is engaged in a good faith dispute with a third-party about whether any remedial
action is required.

 

SECTION 21.

REMEDIES

 

(a) Remedies. Upon the occurrence of any Event of Default that Lessee fails to
timely cure under Sections 18(b) or 20, the Lessor may, at its option, declare
this Lease to be in default and at any time thereafter, whether or not Lessor is
pursuing its rights and remedies under any related document, the Lessor may
exercise one or more of the following remedies:

 

(1) The Lessor may proceed by appropriate court action, either at law or in
equity, to enforce performance by the Lessee of the applicable covenants of this
Lease or to recover damages for the breach thereof;

 

(2) The Lessor and the Lessor’s agents may, to the extent permitted by
applicable law, immediately, or at any time after such Event of Default, either
by summary proceedings or by any other applicable action or proceedings, enter
the Facility and may take

 

22

possession of the Equipment, to the end that Lessor may have, hold and enjoy the
Equipment, and, to the extent not prohibited by applicable law, in no event
shall such entry or taking of possession be deemed an acceptance of surrender of
this Lease. Except as otherwise provided herein, after the Lessee shall have
been dispossessed by a judgment or by a warrant of any court or judge or after
any repossession by the Lessor, or after any termination of this Lease, whether
such dispossession, entry by the Lessor or termination shall be by operation of
law or pursuant to the provisions of this Lease or otherwise, the Lessee, on its
own behalf and on behalf of all persons claiming by, through or under the
Lessee, including all creditors (other than the Lender), does hereby expressly
waive any and all rights, so far as is permitted by applicable law, which the
Lessee or any such person might otherwise have to (i) the service of any notice
of intention to take possession or to institute legal proceedings to that end,
(ii) repossess the Equipment, or (iii) restore the operation or effectiveness of
this Lease;

 

(3) The Lessor may demand that the Lessee, and the Lessee shall, upon the
written demand of the Lessor, surrender possession of the Equipment promptly to
the Lessor in the manner and condition required by, and otherwise in accordance
with all the provisions of, this Lease as if the Equipment were being returned
at the end of the term hereof, and the Lessor shall not be liable for the
reimbursement of the Lessee for any costs and expenses incurred by the Lessee in
connection therewith; or

 

(4) The Lessor may, in a commercially reasonable manner, sell all or any part of
the Equipment at public or, to the extent permitted by applicable law, private
sale, as the Lessor may determine, or otherwise dispose of, hold, use, operate,
lease to others or keep idle all or any part of the Equipment, as the Lessor may
determine, all free and clear of any rights of the Lessee and without any duty
to account to the Lessee with respect to such action or inaction or any proceeds
with respect thereto. The Lessor agrees to give the Lessee at least five
business days’ written notice of the time and place of any public sale or the
time after which such private sale is to be made, which notice shall constitute
reasonable notification.

 

(b) No Effect on Obligations of Lessee. No termination of this Lease, or
repossession of all or any part of the Equipment or exercise of any other remedy
under this Section 21 shall, except as specifically provided herein, relieve the
Lessee of any of its liabilities and obligations hereunder, all of which shall
survive such termination, repossession or exercise of remedy. In addition, the
Lessee shall be liable, except as otherwise provided herein, for any and all
unpaid Rent due hereunder up to the date of exercise and consummation of any of
the foregoing remedies, including all reasonable legal fees and other costs and
expenses incurred by the Lessor in the collection of amounts payable hereunder
or the enforcement of performance or observance of any obligations or agreement,
of Lessee contained herein upon demand, and including all costs and expenses
incurred in connection with the return of the Equipment in the manner and
condition required by, and otherwise in accordance with the provisions of this
Lease as if the Equipment were being returned at the end of the term hereof.

 

(c) No Exclusive Remedies. No remedy referred to herein is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to above or otherwise available to the Lessor at law or in equity. No
waiver by the Lessor of any Default or

 

23

Event of Default hereunder shall in any way be, or be construed to be, a waiver
of any future or subsequent Default or Event of Default. The failure or delay of
the Lessor in exercising any rights granted it hereunder upon any occurrence of
any of the contingencies set forth herein shall not constitute a waiver of any
such right upon the continuation or recurrence of any such contingencies or
similar contingencies and any single or partial exercise of any particular right
by the Lessor shall not exhaust the same or constitute a waiver of any other
right provided herein. To the extent permitted by applicable law, the Lessee
hereby waives any rights now or hereafter conferred by statute or otherwise
which may require the Lessor to sell, lease or otherwise use the Equipment or
any part thereof in mitigation of the damages of the Lessor as set forth in this
Section 21 or which may otherwise limit or modify any of the Lessor’s rights or
remedies under this Section 21.

 

SECTION 22.

RIGHT TO PERFORM FOR LESSEE

 

If the Lessee shall fail to make any payment of Rent to be made by it hereunder
or shall fail to perform or comply with any of its other agreements or
obligations contained herein, the Lessor may (but shall not have any duty to do
so) itself make such payment or perform or comply with such agreement without
thereby waiving any Default or Event of Default. So long as any amounts due
under the Loan remain unpaid, the Lessor may make such payment or so perform or
comply with such agreement or obligation upon ten business days’ notice to the
Lessee. The amount of such payment and the amount of the reasonable expenses of
the Lessor incurred in connection with such payment or the performance of or
compliance with such agreement or obligation, as the case may be, together with
interest thereon at the contract rate from the date paid or incurred until
reimbursed by the Lessee, shall be deemed additional Rent, payable by the Lessee
upon demand.

 

SECTION 23.

SUCCESSORS, ASSIGNS AND INDEMNIFIED PARTIES

 

Unless an Event of Default provided in Section 20 shall have occurred and be
continuing, the Lessor may not assign any of its rights hereunder, or transfer
title to all or any part of the Equipment or its interests therein, without the
prior written consent of the Lessee. This Lease, including all agreements,
covenants, representations and warranties, shall be binding upon and inure to
the benefit of, and may be enforced by, the Lessor and its successors and
assigns.

 

24

SECTION 24.

MISCELLANEOUS

 

(a) Amendments. The terms of this Lease shall not be waived, altered, modified,
amended, supplemented or terminated in any manner whatsoever except by written
instrument signed by the Lessor and the Lessee.

 

(b) Survival. All agreements, indemnities, representations and warranties
contained in this Lease or any agreement, document or certificate delivered
pursuant hereto or in connection herewith or therewith shall survive the
execution and delivery of this Lease and all such indemnities, representations
and warranties, and all such agreements which by their terms so survive, shall
survive the expiration or other termination of this Lease.

 

(c) Title. This Lease shall constitute an agreement of lease and nothing herein
shall be construed as conveying to the Lessee any right, title or interest in or
to the Equipment, except as lessee (with options or obligations to acquire such
right, title or interest) only.

 

(d) Notice. All notices sent pursuant to this Lease shall be given by U.S.
certified mail, return receipt requested, directed to the parties at the
following addresses or at such other address of which one party subsequently
notifies the other by the notification procedure required herein:

 

To Lessor:

 

West Virginia Economic Development Authority

   

160 Association Drive

   

NorthGate Business Park

   

Charleston, West Virginia 25311-1217

   

Attention: Executive Director

To Lessee:

 

American Woodmark Corporation

   

3102 Shawnee Drive

   

Winchester, Virginia 22601

   

Attention: Vice President and Treasurer

 

(e) Counterparts. This Lease may be executed in any number of counterparts and
by the different parties hereto on separate counterparts. The single executed
original of this Lease marked “Original Counterpart” shall be the “Original
Counterpart” and all other counterparts hereof shall be duplicates and be marked
“Duplicate.” To the extent that this Lease constitutes chattel paper, as such
term is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest in this Lease may be created through the
transfer or possession of any counterpart other than the “Original Counterpart.”

 

(f) Writings. All communications hereunder shall be in writing, and shall be
given by either party to the other in the manner and at their respective
addresses hereinabove set forth.

 

25

(g) Governing Law. This Lease shall be governed by, and construed in accordance
with, the laws of the State of West Virginia.

 

(h) Non-Recourse; Special Obligation. The obligations, covenants and agreements
of the Lessor contained in this Lease, the Loan and any document executed in
connection therewith, is a special, non-recourse obligation of the Lessor that
shall be due and payable solely from the Lease, the Equipment and any rents or
other monies derived from the rental, sale or other disposition thereof. No
obligations, covenants or agreements of this Lease, the Loan or other documents
related thereto shall give rise to a general obligation or indebtedness of the
Lessor or its assets, or give rise to any obligation of the State or any county,
municipality or political subdivision thereof. No member, officer, employee or
agent of the Lessor shall be subject to any personal liability or accountability
based on the Lease, Loan or any transaction contemplated thereby. No order or
decree of specific performance with regard to any obligations of the Lessor
hereunder shall be sought or enforced against the Lessor unless the party
seeking such order or decree shall have first notified the Lessor in writing of
such action at least 20 days prior to such action and such party shall have
agreed to indemnify, defend and hold harmless the Lessor and its members,
officers, employees and agents against any liability or damages incurred as a
result of compliance with such demand except due to the grossly negligent
reckless or willful acts of such parties. The provisions of this Section 24(h)
shall apply notwithstanding anything in the Lease to the contrary. In the event
there is any conflict between the provisions of this Section 24(h) and any other
provision of this Lease, the provisions of this Section shall govern and
control.

 

(i) Worker’s Compensation. Lessee shall, at its own cost and expense, throughout
the full term of this Lease, procure and maintain in full force and effect
appropriate Workers’ Compensation coverage or other employee injury and
disability insurance as may be required under the laws of the State of West
Virginia. Lessee shall provide Lessor with certificates of coverage from time to
time to evidence that such insurance is in force.

 

(j) No Joint Venture. It is understood and agreed that the relationship of the
parties to this Lease shall be that of Lessor and Lessee, and that the Lessor
has no ownership or other direct interest in Lessee’s enterprise as that
enterprise is or may be conducted using the Equipment. This Lease shall not be
construed to create a joint venture or partnership between the parties, nor
shall either party be deemed by reason of this Lease to be an agent or
representative of the other party.

 

(k) Expenses. Lessee shall pay all of the reasonable costs and expenses incurred
by Lessor in the negotiation, drafting and execution of this Lease and the
related documents including, without limitation, attorneys fees and expenses.

 

26

IN WITNESS WHEREOF, the parties hereto have each caused this Lease to be duly
executed by their respective officers or other representatives thereunto duly
authorized as of the date first above written.

 

WEST VIRGINIA ECONOMIC DEVELOPMENT AUTHORITY,     Lessor By:  

 

--------------------------------------------------------------------------------

    David A. Warner     Executive Director AMERICAN WOODMARK CORPORATION,    
Lessee By:  

 

--------------------------------------------------------------------------------

    Glenn E. Eanes     Vice President and Treasurer

 

WMH:308934

AWC/Equipment Lease

 

27

EXHIBIT A

to Lease

 

LEASE BALANCE PAYMENT SCHEDULE

 

Compound Period

--------------------------------------------------------------------------------

   Daily


--------------------------------------------------------------------------------

Nominal Annual Rate    2.000% Effective Annual Rate    2.020% Periodic Rate   
0.0055% Daily Rate    0.00548%

 

    Event


--------------------------------------------------------------------------------

  Start Date


--------------------------------------------------------------------------------

  Amount


--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

  Period


--------------------------------------------------------------------------------

  End Date


--------------------------------------------------------------------------------

1   Loan   07/30/2004   10,000,000.00   1         2   Payment   09/01/2004  
Interest Only   23   Monthly   07/01/2006 3   Payment   08/01/2006   55,183.07  
216   Monthly   07/01/2024

 

AMORTIZATION SCHEDULE - Normal Amortization #


--------------------------------------------------------------------------------

  Date


--------------------------------------------------------------------------------

  Payment


--------------------------------------------------------------------------------

  Interest


--------------------------------------------------------------------------------

  Principal


--------------------------------------------------------------------------------

  Balance


--------------------------------------------------------------------------------

Loan   07/30/2004               10,000,000.00 1   09/01/2004   18,098.05  
18,098.05   0.00   10,000,000.00 2   10/01/2004   16,451.42   16,451.42   0.00  
10,000,000.00 3   11/01/2004   17,000.27   17,000.27   0.00   10,000,000.00 4  
12/01/2004   16,451.42   16,451.42   0.00   10,000,000.00 2004   Totals  
68,001.16   68,001.16   0.00     5   01/01/2005   17,000.27   17,000.27   0.00  
10,000,000.00 6   02/01/2005   17,000.27   17,000.27   0.00   10,000,000.00 7  
03/01/2005   15,353.82   15,353.82   0.00   10,000,000.00 8   04/01/2005  
17,000.27   17,000.27   0.00   10,000,000.00 9   05/01/2005   16,451.42  
16,451.42   0.00   10,000,000.00 10   06/01/2005   17,000.27   17,000.27   0.00
  10,000,000.00 11   07/01/2005   16,451.42   16,451.42   0.00   10,000,000.00
12   08/01/2005   17,000.27   17,000.27   0.00   10,000,000.00 13   09/01/2005  
17,000.27   17,000.27   0.00   10,000,000.00 14   10/01/2005   16,451.42  
16,451.42   0.00   10,000,000.00 15   11/01/2005   17,000.27   17,000.27   0.00
  10,000,000.00 16   12/01/2005   16,451.42   16,451.42   0.00   10,000,000.00
2005   Totals   200,161.39   200,161.39   0.00     17   01/01/2006   17,000.27  
17,000.27   0.00   10,000,000.00 18   02/01/2006   17,000.27   17,000.27   0.00
  10,000,000.00 19   03/01/2006   15,353.82   15,353.82   0.00   10,000,000.00

 

1

20   04/01/2006   17,000.27   17,000.27   0.00   10,000,000.00 21   05/01/2006  
16,451.42   16,451.42   0.00   10,000,000.00 22   06/01/2006   17,000.27  
17,000.27   0.00   10,000,000.00 23   07/01/2006   16,451.42   16,451.42   0.00
  10,000,000.00 24   08/01/2006   55,183.07   17,000.27   38,182.80  
9,961,817.20 25   09/01/2006   55,183.07   16,935.36   38,247.71   9,923,569.49
26   10/01/2006   55,183.07   16,325.68   38,857.39   9,884,712.10 27  
11/01/2006   55,183.07   16,804.28   38,378.79   9,846,333.31 28   12/01/2006  
55,183.07   16,198.62   38,984.45   9,807,348.86 2006   Totals   392,173.09  
199,521.95   192,651.14     29   01/01/2007   55,183.07   16,672.76   38,510.31
  9,768,838.55 30   02/01/2007   55,183.07   16,607.29   38,575.78  
9,730,262.77 31   03/01/2007   55,183.07   14,939.67   40,243.40   9,690,019.37
32   04/01/2007   55,183.07   16,473.29   38,709.78   9,651,309.59 33  
05/01/2007   55,183.07   15,877.78   39,305.29   9,612,004.30 34   06/01/2007  
55,183.07   16,340.67   38,842.40   9,573,161.90 35   07/01/2007   55,183.07  
15,749.21   39,433.86   9,533,728.04 36   08/01/2007   55,183.07   16,207.60  
38,975.47   9,494,752.57 37   09/01/2007   55,183.07   16,141.34   39,041.73  
9,455,710.84 38   10/01/2007   55,183.07   15,555.99   39,627.08   9,416,083.76
39   11/01/2007   55,183.07   16,007.60   39,175.47   9,376,908.29 40  
12/01/2007   55,183.07   15,426.35   39,756.72   9,337,151.57 2007   Totals  
662,196.84   191,999.55   470,197.29     41   01/01/2008   55,183.07   15,873.41
  39,309.66   9,297,841.91 42   02/01/2008   55,183.07   15,806.58   39,376.49  
9,258,465.42 43   03/01/2008   55,183.07   14,723.37   40,459.70   9,218,005.72
44   04/01/2008   55,183.07   15,670.86   39,512.21   9,178,493.51 45  
05/01/2008   55,183.07   15,099.93   40,083.14   9,138,410.37 46   06/01/2008  
55,183.07   15,535.54   39,647.53   9,098,762.84 47   07/01/2008   55,183.07  
14,968.76   40,214.31   9,058,548.53 48   08/01/2008   55,183.07   15,399.78  
39,783.29   9,018,765.24 49   09/01/2008   55,183.07   15,332.14   39,850.93  
8,978,914.31 50   10/01/2008   55,183.07   14,771.59   40,411.48   8,938,502.83
51   11/01/2008   55,183.07   15,195.70   39,987.37   8,898,515.46 52  
12/01/2008   55,183.07   14,639.32   40,543.75   8,857,971.71 2008   Totals  
662,196.84   183,016.98   479,179.86     53   01/01/2009   55,183.07   15,058.79
  40,124.28   8,817,847.43 54   02/01/2009   55,183.07   14,990.58   40,192.49  
8,777,654.94 55   03/01/2009   55,183.07   13,477.05   41,706.02   8,735,948.92
56   04/01/2009   55,183.07   14,851.35   40,331.72   8,695,617.20 57  
05/01/2009   55,183.07   14,305.53   40,877.54   8,654,739.66 58   06/01/2009  
55,183.07   14,713.29   40,469.78   8,614,269.88 59   07/01/2009   55,183.07  
14,171.70   41,011.37   8,573,258.51

 

2

60   08/01/2009   55,183.07   14,574.77   40,608.30   8,532,650.21 61  
09/01/2009   55,183.07   14,505.74   40,677.33   8,491,972.88 62   10/01/2009  
55,183.07   13,970.50   41,212.57   8,450,760.31 63   11/01/2009   55,183.07  
14,366.52   40,816.55   8,409,943.76 64   12/01/2009   55,183.07   13,835.55  
41,347.52   8,368,596.24 2009   Totals   662,196.84   172,821.37   489,375.47  
  65   01/01/2010   55,183.07   14,226.84   40,956.23   8,327,640.01 66  
02/01/2010   55,183.07   14,157.21   41,025.86   8,286,614.15 67   03/01/2010  
55,183.07   12,723.12   42,459.95   8,244,154.20 68   04/01/2010   55,183.07  
14,015.28   41,167.79   8,202,986.41 69   05/01/2010   55,183.07   13,495.08  
41,687.99   8,161,298.42 70   06/01/2010   55,183.07   13,874.43   41,308.64  
8,119,989.78 71   07/01/2010   55,183.07   13,358.54   41,824.53   8,078,165.25
72   08/01/2010   55,183.07   13,733.10   41,449.97   8,036,715.28 73  
09/01/2010   55,183.07   13,662.63   41,520.44   7,995,194.84 74   10/01/2010  
55,183.07   13,153.23   42,029.84   7,953,165.00 75   11/01/2010   55,183.07  
13,520.60   41,662.47   7,911,502.53 76   12/01/2010   55,183.07   13,015.55  
42,167.52   7,869,335.01 2010   Totals   662,196.84   162,935.61   499,261.23  
  77   01/01/2011   55,183.07   13,378.08   41,804.99   7,827,530.02 78  
02/01/2011   55,183.07   13,307.01   41,876.06   7,785,653.96 79   03/01/2011  
55,183.07   11,953.95   43,229.12   7,742,424.84 80   04/01/2011   55,183.07  
13,162.33   42,020.74   7,700,404.10 81   05/01/2011   55,183.07   12,668.26  
42,514.81   7,657,889.29 82   06/01/2011   55,183.07   13,018.62   42,164.45  
7,615,724.84 83   07/01/2011   55,183.07   12,528.95   42,654.12   7,573,070.72
84   08/01/2011   55,183.07   12,874.42   42,308.65   7,530,762.07 85  
09/01/2011   55,183.07   12,802.50   42,380.57   7,488,381.50 86   10/01/2011  
55,183.07   12,319.45   42,863.62   7,445,517.88 87   11/01/2011   55,183.07  
12,657.58   42,525.49   7,402,992.39 88   12/01/2011   55,183.07   12,178.98  
43,004.09   7,359,988.30 2011   Totals   662,196.84   152,850.13   509,346.71  
  89   01/01/2012   55,183.07   12,512.18   42,670.89   7,317,317.41 90  
02/01/2012   55,183.07   12,439.64   42,743.43   7,274,573.98 91   03/01/2012  
55,183.07   11,568.47   43,614.60   7,230,959.38 92   04/01/2012   55,183.07  
12,292.83   42,890.24   7,188,069.14 93   05/01/2012   55,183.07   11,825.40  
43,357.67   7,144,711.47 94   06/01/2012   55,183.07   12,146.20   43,036.87  
7,101,674.60 95   07/01/2012   55,183.07   11,683.27   43,499.80   7,058,174.80
96   08/01/2012   55,183.07   11,999.09   43,183.98   7,014,990.82 97  
09/01/2012   55,183.07   11,925.67   43,257.40   6,971,733.42 98   10/01/2012  
55,183.07   11,469.49   43,713.58   6,928,019.84 99   11/01/2012   55,183.07  
11,777.82   43,405.25   6,884,614.59

 

3

100   12/01/2012   55,183.07   11,326.17   43,856.90   6,840,757.69 2012  
Totals   662,196.84   142,966.23   519,230.61     101   01/01/2013   55,183.07  
11,629.47   43,553.60   6,797,204.09 102   02/01/2013   55,183.07   11,555.43  
43,627.64   6,753,576.45 103   03/01/2013   55,183.07   10,369.32   44,813.75  
6,708,762.70 104   04/01/2013   55,183.07   11,405.08   43,777.99   6,664,984.71
105   05/01/2013   55,183.07   10,964.85   44,218.22   6,620,766.49 106  
06/01/2013   55,183.07   11,255.48   43,927.59   6,576,838.90 107   07/01/2013  
55,183.07   10,819.84   44,363.23   6,532,475.67 108   08/01/2013   55,183.07  
11,105.39   44,077.68   6,488,397.99 109   09/01/2013   55,183.07   11,030.45  
44,152.62   6,444,245.37 110   10/01/2013   55,183.07   10,601.70   44,581.37  
6,399,664.00 111   11/01/2013   55,183.07   10,879.60   44,303.47   6,355,360.53
112   12/01/2013   55,183.07   10,455.47   44,727.60   6,310,632.93 2013  
Totals   662,196.84   132,072.08   530,124.76     113   01/01/2014   55,183.07  
10,728.25   44,454.82   6,266,178.11 114   02/01/2014   55,183.07   10,652.67  
44,530.40   6,221,647.71 115   03/01/2014   55,183.07   9,552.61   45,630.46  
6,176,017.25 116   04/01/2014   55,183.07   10,499.40   44,683.67   6,131,333.58
117   05/01/2014   55,183.07   10,086.92   45,096.15   6,086,237.43 118  
06/01/2014   55,183.07   10,346.77   44,836.30   6,041,401.13 119   07/01/2014  
55,183.07   9,938.96   45,244.11   5,996,157.02 120   08/01/2014   55,183.07  
10,193.63   44,989.44   5,951,167.58 121   09/01/2014   55,183.07   10,117.15  
45,065.92   5,906,101.66 122   10/01/2014   55,183.07   9,716.38   45,466.69  
5,860,634.97 123   11/01/2014   55,183.07   9,963.24   45,219.83   5,815,415.14
124   12/01/2014   55,183.07   9,567.19   45,615.88   5,769,799.26 2014   Totals
  662,196.84   121,363.17   540,833.67     125   01/01/2015   55,183.07  
9,808.81   45,374.26   5,724,425.00 126   02/01/2015   55,183.07   9,731.68  
45,451.39   5,678,973.61 127   03/01/2015   55,183.07   8,719.39   46,463.68  
5,632,509.93 128   04/01/2015   55,183.07   9,575.42   45,607.65   5,586,902.28
129   05/01/2015   55,183.07   9,191.25   45,991.82   5,540,910.46 130  
06/01/2015   55,183.07   9,419.70   45,763.37   5,495,147.09 131   07/01/2015  
55,183.07   9,040.30   46,142.77   5,449,004.32 132   08/01/2015   55,183.07  
9,263.45   45,919.62   5,403,084.70 133   09/01/2015   55,183.07   9,185.39  
45,997.68   5,357,087.02 134   10/01/2015   55,183.07   8,813.17   46,369.90  
5,310,717.12 135   11/01/2015   55,183.07   9,028.36   46,154.71   5,264,562.41
136   12/01/2015   55,183.07   8,660.95   46,522.12   5,218,040.29 2015   Totals
  662,196.84   110,437.87   551,758.97     137   01/01/2016   55,183.07  
8,870.81   46,312.26   5,171,728.03

 

4

138   02/01/2016   55,183.07   8,792.08   46,390.99   5,125,337.04 139  
03/01/2016   55,183.07   8,150.62   47,032.45   5,078,304.59 140   04/01/2016  
55,183.07   8,633.25   46,549.82   5,031,754.77 141   05/01/2016   55,183.07  
8,277.95   46,905.12   4,984,849.65 142   06/01/2016   55,183.07   8,474.38  
46,708.69   4,938,140.96 143   07/01/2016   55,183.07   8,123.94   47,059.13  
4,891,081.83 144   08/01/2016   55,183.07   8,314.97   46,868.10   4,844,213.73
145   09/01/2016   55,183.07   8,235.29   46,947.78   4,797,265.95 146  
10/01/2016   55,183.07   7,892.19   47,290.88   4,749,975.07 147   11/01/2016  
55,183.07   8,075.09   47,107.98   4,702,867.09 148   12/01/2016   55,183.07  
7,736.89   47,446.18   4,655,420.91 2016   Totals   662,196.84   99,577.46  
562,619.38     149   01/01/2017   55,183.07   7,914.34   47,268.73  
4,608,152.18 150   02/01/2017   55,183.07   7,833.98   47,349.09   4,560,803.09
151   03/01/2017   55,183.07   7,002.58   48,180.49   4,512,622.60 152  
04/01/2017   55,183.07   7,671.58   47,511.49   4,465,111.11 153   05/01/2017  
55,183.07   7,345.74   47,837.33   4,417,273.78 154   06/01/2017   55,183.07  
7,509.48   47,673.59   4,369,600.19 155   07/01/2017   55,183.07   7,188.61  
47,994.46   4,321,605.73 156   08/01/2017   55,183.07   7,346.85   47,836.22  
4,273,769.51 157   09/01/2017   55,183.07   7,265.52   47,917.55   4,225,851.96
158   10/01/2017   55,183.07   6,952.13   48,230.94   4,177,621.02 159  
11/01/2017   55,183.07   7,102.07   48,081.00   4,129,540.02 160   12/01/2017  
55,183.07   6,793.68   48,389.39   4,081,150.63 2017   Totals   662,196.84  
87,926.56   574,270.28     161   01/01/2018   55,183.07   6,938.07   48,245.00  
4,032,905.63 162   02/01/2018   55,183.07   6,856.05   48,327.02   3,984,578.61
163   03/01/2018   55,183.07   6,117.85   49,065.22   3,935,513.39 164  
04/01/2018   55,183.07   6,690.48   48,492.59   3,887,020.80 165   05/01/2018  
55,183.07   6,394.70   48,788.37   3,838,232.43 166   06/01/2018   55,183.07  
6,525.10   48,657.97   3,789,574.46 167   07/01/2018   55,183.07   6,234.39  
48,948.68   3,740,625.78 168   08/01/2018   55,183.07   6,359.16   48,823.91  
3,691,801.87 169   09/01/2018   55,183.07   6,276.16   48,906.91   3,642,894.96
170   10/01/2018   55,183.07   5,993.08   49,189.99   3,593,704.97 171  
11/01/2018   55,183.07   6,109.40   49,073.67   3,544,631.30 172   12/01/2018  
55,183.07   5,831.42   49,351.65   3,495,279.65 2018   Totals   662,196.84  
76,325.86   585,870.98     173   01/01/2019   55,183.07   5,942.07   49,241.00  
3,446,038.65 174   02/01/2019   55,183.07   5,858.36   49,324.71   3,396,713.94
175   03/01/2019   55,183.07   5,215.25   49,967.82   3,346,746.12 176  
04/01/2019   55,183.07   5,689.56   49,493.51   3,297,252.61 177   05/01/2019  
55,183.07   5,424.45   49,758.62   3,247,493.99

 

5

178   06/01/2019   55,183.07   5,520.83   49,662.24   3,197,831.75 179  
07/01/2019   55,183.07   5,260.89   49,922.18   3,147,909.57 180   08/01/2019  
55,183.07   5,351.53   49,831.54   3,098,078.03 181   09/01/2019   55,183.07  
5,266.82   49,916.25   3,048,161.78 182   10/01/2019   55,183.07   5,014.66  
50,168.41   2,997,993.37 183   11/01/2019   55,183.07   5,096.67   50,086.40  
2,947,906.97 184   12/01/2019   55,183.07   4,849.73   50,333.34   2,897,573.63
2019   Totals   662,196.84   64,490.82   597,706.02     185   01/01/2020  
55,183.07   4,925.95   50,257.12   2,847,316.51 186   02/01/2020   55,183.07  
4,840.51   50,342.56   2,796,973.95 187   03/01/2020   55,183.07   4,447.92  
50,735.15   2,746,238.80 188   04/01/2020   55,183.07   4,668.68   50,514.39  
2,695,724.41 189   05/01/2020   55,183.07   4,434.85   50,748.22   2,644,976.19
190   06/01/2020   55,183.07   4,496.53   50,686.54   2,594,289.65 191  
07/01/2020   55,183.07   4,267.98   50,915.09   2,543,374.56 192   08/01/2020  
55,183.07   4,323.81   50,859.26   2,492,515.30 193   09/01/2020   55,183.07  
4,237.34   50,945.73   2,441,569.57 194   10/01/2020   55,183.07   4,016.73  
51,166.34   2,390,403.23 195   11/01/2020   55,183.07   4,063.75   51,119.32  
2,339,283.91 196   12/01/2020   55,183.07   3,848.46   51,334.61   2,287,949.30
2020   Totals   662,196.84   52,572.51   609,624.33     197   01/01/2021  
55,183.07   3,889.58   51,293.49   2,236,655.81 198   02/01/2021   55,183.07  
3,802.38   51,380.69   2,185,275.12 199   03/01/2021   55,183.07   3,355.23  
51,827.84   2,133,447.28 200   04/01/2021   55,183.07   3,626.92   51,556.15  
2,081,891.13 201   05/01/2021   55,183.07   3,425.01   51,758.06   2,030,133.07
202   06/01/2021   55,183.07   3,451.28   51,731.79   1,978,401.28 203  
07/01/2021   55,183.07   3,254.75   51,928.32   1,926,472.96 204   08/01/2021  
55,183.07   3,275.06   51,908.01   1,874,564.95 205   09/01/2021   55,183.07  
3,186.81   51,996.26   1,822,568.69 206   10/01/2021   55,183.07   2,998.38  
52,184.69   1,770,384.00 207   11/01/2021   55,183.07   3,009.70   52,173.37  
1,718,210.63 208   12/01/2021   55,183.07   2,826.70   52,356.37   1,665,854.26
2021   Totals   662,196.84   40,101.80   622,095.04     209   01/01/2022  
55,183.07   2,832.00   52,351.07   1,613,503.19 210   02/01/2022   55,183.07  
2,743.00   52,440.07   1,561,063.12 211   03/01/2022   55,183.07   2,396.83  
52,786.24   1,508,276.88 212   04/01/2022   55,183.07   2,564.11   52,618.96  
1,455,657.92 213   05/01/2022   55,183.07   2,394.76   52,788.31   1,402,869.61
214   06/01/2022   55,183.07   2,384.92   52,798.15   1,350,071.46 215  
07/01/2022   55,183.07   2,221.06   52,962.01   1,297,109.45 216   08/01/2022  
55,183.07   2,205.12   52,977.95   1,244,131.50 217   09/01/2022   55,183.07  
2,115.06   53,068.01   1,191,063.49

 

6

218   10/01/2022   55,183.07   1,959.47   53,223.60   1,137,839.89 219  
11/01/2022   55,183.07   1,934.36   53,248.71   1,084,591.18 220   12/01/2022  
55,183.07   1,784.31   53,398.76   1,031,192.42 2022   Totals   662,196.84  
27,535.00   634,661.84     221   01/01/2023   55,183.07   1,753.05   53,430.02  
977,762.40 222   02/01/2023   55,183.07   1,662.22   53,520.85   924,241.55 223
  03/01/2023   55,183.07   1,419.06   53,764.01   870,477.54 224   04/01/2023  
55,183.07   1,479.84   53,703.23   816,774.31 225   05/01/2023   55,183.07  
1,343.71   53,839.36   762,934.95 226   06/01/2023   55,183.07   1,297.01  
53,886.06   709,048.89 227   07/01/2023   55,183.07   1,166.49   54,016.58  
655,032.31 228   08/01/2023   55,183.07   1,113.57   54,069.50   600,962.81 229
  09/01/2023   55,183.07   1,021.65   54,161.42   546,801.39 230   10/01/2023  
55,183.07   899.57   54,283.50   492,517.89 231   11/01/2023   55,183.07  
837.29   54,345.78   438,172.11 232   12/01/2023   55,183.07   720.86  
54,462.21   383,709.90 2023   Totals   662,196.84   14,714.32   647,482.52    
233   01/01/2024   55,183.07   652.32   54,530.75   329,179.15 234   02/01/2024
  55,183.07   559.61   54,623.46   274,555.69 235   03/01/2024   55,183.07  
436.62   54,746.45   219,809.24 236   04/01/2024   55,183.07   373.68  
54,809.39   164,999.85 237   05/01/2024   55,183.07   271.45   54,911.62  
110,088.23 238   06/01/2024   55,183.07   187.15   54,995.92   55,092.31 239  
07/01/2024   55,183.07   90.76   55,092.31   0.00 2024   Totals   386,281.49  
2,571.59   383,709.90     Grand Totals   12,303,963.41   2,303,963.41  
10,000,000.00    

 

7

EXHIBIT B

to Lease

 

LIST OF EQUIPMENT

 

VENDOR


--------------------------------------------------------------------------------

  

TYPE OF
EQUIPMENT

--------------------------------------------------------------------------------

   PO#


--------------------------------------------------------------------------------

   PO AMOUNT


--------------------------------------------------------------------------------

   EQUIPMENT
ARRIVAL DATE


--------------------------------------------------------------------------------

   AMOUNT DUE
UPON ARRIVAL


--------------------------------------------------------------------------------

   INVOICE
ATTACHED


--------------------------------------------------------------------------------

   CHECK
ATTACHED


--------------------------------------------------------------------------------

   PACKING SLIP
ATTACHED


--------------------------------------------------------------------------------

3K Machinery

   Frame Press    658161    $ 6,500.00    05/18/04    $ 4,550.00             
YES

3K Machinery

   Frame Press    666886    $ 6,500.00    05/18/04    $ 4,800.00               

3K Machinery

   Air Filter    704716    $ 27,250.00    06/28/04    $ 22,250.00               

Alley-Cassetty Companies

   Yard Tractor    679260    $ 56,401.00    05/20/04    $ 56,401.00    YES   
YES    YES

Alliance Material Handling

   Production Fork Lifts/Batteries/Chargers    697650    $ 69,598.58    06/25/04
   $ 69,598.58               

Alliance Material Handling

   Mitsubishi 8000 lb Lift    698082    $ 27,930.32    06/28/04    $ 27,930.32
              

Alliance Material Handling

   Scissors Lift    701482    $ 13,276.23    06/28/04    $ 13,276.23          
    

Alliance Material Handling

   Lift-Master Telescopic Jib Crane    708498    $ 609.30    06/14/04    $
609.30               

American Moistening

   Humidification System    693065    $ 160,325.00    06/28/04    $ 95,040.00   
           

Converyor Handling

   Molder Infeed Conveyor System    641955    $ 20,550.00    05/05/04    $
20,550.00               

Converyor Handling

   DET Downstacker Outfeed Conveyor System    643129    $ 20,400.00    03/09/04
   $ 20,400.00               

Converyor Handling

   Insert Panel Feeder Infeed Conveyor System    643130    $ 18,725.00   
05/05/04    $ 18,725.00               

Converyor Handling

   Door Assembly Stacker Conveyor System    659978    $ 32,700.00    05/05/04   
$ 32,700.00               

Converyor Handling

   Molder Infeed Conveyor System    678269    $ 81,600.00    06/14/04    $
65,280.00               

Converyor Handling

   DET Downstacker Conveyor System    678276    $ 40,200.00    06/14/04    $
32,160.00               

Converyor Handling

   Door Panel Feeder Infeed Conveyor System    678278    $ 18,950.00    06/23/04
   $ 15,160.00               

Converyor Handling

   Hz/Vt Queue Conveyors    678279    $ 57,755.00    06/14/04    $ 46,204.00   
           

Converyor Handling

   Door Line Queue Conveyor System    678282    $ 120,000.00    06/08/04    $
96,000.00               

Converyor Handling

   Door Line Outfeed Conveyor System    678287    $ 19,500.00    06/08/04    $
15,600.00               

Converyor Handling

   Uprights/Beams/Wire Decks/Lags    679116    $ 74,166.00    06/08/04    $
78,202.00               

Converyor Handling

   Transfer Carts & Turntable    693069    $ 31,500.00    06/25/04    $
25,200.00               

Converyor Handling

   Door Line System Drag Chain Transfer Conveyor    693532    $ 38,750.00   
06/25/04    $ 31,000.00               

Converyor Handling

   Panel Saw Area Conveyor Lift Table/Carts    693535    $ 11,760.00    06/29/04
   $ 9,408.00               

Converyor Handling

   Transfer Cart    693555    $ 2,975.00    06/30/04    $ 2,380.00             
 

Converyor Handling

   Powered Hytrol Transfer Cart    694643    $ 28,000.00    06/30/04    $
22,400.00               

Converyor Handling

   Gravity Conveyor w/Angle End Stops    697434    $ 9,450.00    06/08/04    $
7,560.00               

Converyor Handling

   Door Line Queue Conveyor System    697440    $ 58,000.00    06/18/04    $
46,400.00               

Converyor Handling

   Frame Flow Racking System    699560    $ 52,614.00    06/25/04    $ 42,091.20
              

Converyor Handling

   Frame Machine Infeed/Outfeed Conveyor System    702564    $ 176,000.00     
   $ 140,800.00               

Converyor Handling

   Frame Machine Infeed/Outfeed Conveyor System    702570    $ 73,000.00        
$ 58,400.00               

Converyor Handling

   Frame Assembly Conveyor System/Carts    710461    $ 54,000.00         $
10,800.00               

Costa & Grissom Machinery

   Costa Cross Grain Three Head Sander    650309    $ 185,000.00    05/19/04   
$ 46,250.00    YES    YES    YES

Costa & Grissom Machinery

   Costa Brush Sanding Machine    654214    $ 105,000.00    05/19/04    $
26,250.00    YES    YES    YES

Creative Automation

   Molder to DET Transfer    632713    $ 688,500.00    06/25/04    $ 172,125.00
              

Creative Automation

   Molder Feeder System    632714    $ 494,900.00    06/25/04    $ 123,725.00   
           

Cresswood - Div of Dunrite

   Wood Grinder    686992    $ 57,540.00    06/25/04    $ 28,770.00             
 

Danckaert Woodworking

   DET Cope Machine    636916    $ 280,099.00    06/18/04    $ 70,025.00        
      

Danckaert Woodworking

   DET Cope Machine    636917    $ 280,099.00    06/18/04    $ 70,025.00        
      

Danckaert Woodworking

   Celaschi Trim Machine    636918    $ 109,180.00    06/18/04    $ 27,295.00   
           

Danckaert Woodworking

   DET Face Frame Machine    636921    $ 145,490.00    06/18/04    $ 36,372.00
              

Document Solutions

   Minolta Copier    687003    $ 17,300.00    05/11/04    $ 18,338.00          
    

Flamex, Inc.

   Flamex Spark Detection    704064    $ 59,920.00    06/09/04    $ 59,920.00   
           

Foust Metal Works

   Dust Collection    676144    $ 677,000.00    06/30/04    $ 101,550.00        
      

Foust Metal Works

   Exhaust Fans    679121    $ 63,400.00    05/20/04    $ 47,550.00             
 

Foust Metal Works

   Silo Unloader Dust Relay    706633    $ 25,600.00    06/25/04    $ 19,200.00
              

Gulf Express, Inc.

   Electric Golf Cars - Maintenance Travel    701475    $ 8,800.00    05/27/04
   $ 9,328.00               

Gulf Express, Inc.

   Non-Marking Tires for Electric Golf Cars    708966    $ 1,080.00    06/10/04
   $ 1,216.00               

Hermance & Strouse, Inc.

   Dust Table w/Pulse Filter    695927    $ 14,700.00    06/28/04    $ 14,700.00
              

Hurst Boiler & Welding

   Wood Waste Boiler & Natural Gas/Oil Boiler    674316    $ 649,320.00   
06/21/04    $ 292,194.00               

Ingersoll-Rand Company

   Compressed Air System - Dryers/Compressors    697443    $ 185,231.00   
05/14/04    $ 90,006.55               

Inopak, Inc.

   Automatic Cobra Stretch Wrap System    683397    $ 42,750.00    06/25/04    $
21,375.00               

Koch

   Koch Trim End Bore & Dowel Machine    634073    $ 1,689,304.00    05/06/04   
$ 506,791.20    YES          

Koch

   Automation for 5 Dowel & Style Machines    642024    $ 1,028,000.00   
05/06/04    $ 308,400.00    YES    YES     

Koch

   Additional Equipment for Koch Drilling Parts    655377    $ 98,500.00   
05/06/04    $ 24,625.00    YES          

Koch

   Safety Controls for Automated Machines    687081    $ 46,500.00    05/06/04
   $ 11,625.00    YES          

Kropp Equipment

   Telescope Man Lift    695931    $ 13,650.00    05/26/04    $ 13,650.00     
         

Mineral Fab

   Frame Assembly Tables    659535    $ 8,250.00    05/18/04    $ 2,062.50     
         

Mineral Fab

   Roller Dollys    687492    $ 7,140.00    05/04/04    $ 7,140.00             
 

Mineral Fab

   Shop Tables    703591    $ 2,400.00    05/03/04    $ 2,400.00               

Mineral Fab

   Glue Boxes for Frame Assembly Table    707933    $ 1,050.00    06/23/04    $
1,050.00               

Orbis Corporation

   Door Tote Boxes    681962    $ 350.00    04/28/04    $ 350.00               

Orbis Corporation

   Four Drop Door Tote Box - Molder Box    710124    $ 25,760.00    06/28/04   
$ 25,760.00               

Pattern Systems Int’l, Inc.

   Panel Saw Software    707946    $ 5,820.00    05/28/04    $ 5,820.00        
      

Petersburg Fire Extinguisher

   Fire Extinguishers    703595    $ 9,034.65    05/25/04    $ 9,034.65        
      

Pruitt Machinery

   Molders    681014    $ 234,000.00    05/19/04    $ 93,600.00    YES    YES   
YES

Schelling America

   Panel Saw    663319    $ 99,500.00    05/21/04    $ 64,675.00    YES        
YES

Shenandoah Engineering

   Robots    655355    $ 569,700.00    06/01/04    $ 33,540.00               

Shenandoah Engineering

   Robots    655358    $ 253,300.00    06/01/04    $ 9,645.00               

Shenandoah Engineering

   Robot Change    694025    $ 1,105.00    06/25/04    $ 1,105.00               

Shenandoah Engineering

   Change of Conveyor    694027    $ 5,990.00    06/18/04    $ 5,990.00        
      

Shenandoah Engineering

   Change to Infeed Conveyors to Door Assembly Cell    710610    $ 22,000.00   
06/11/04    $ 22,000.00               

Sollenbergers Silos Corp

   Dust Storage Poured Concrete Silo    680114    $ 120,152.00         $
16,652.00               

Systech Handling

   Panel Feeding System for Door Assembly    631434    $ 126,695.00    06/28/04
   $ 12,547.00               

Systech Handling

   Panel Feeding System for Door Assembly    631440    $ 126,695.00    06/11/04
   $ 12,547.00               

Systech Handling

   Automatic Door Assembly Machine    631441    $ 313,750.00    06/11/04    $
31,375.00               

Systech Handling

   Automatic Door Assembly Machine    631445    $ 313,750.00    06/28/04    $
31,375.00               

Systech Handling

   Controls for Conveyor Infeed System    697469    $ 5,950.00    06/16/04    $
5,950.00               

Systech Handling

   Controls for Conveyor Infeed System    708667    $ 5,950.00    06/16/04    $
5,950.00               

Systech Handling

   Tooling Change for Pin Nailer    708969    $ 2,700.00    06/14/04    $
2,700.00               

Timesavers

   Timesaver Sanders    648117    $ 793,935.00    06/11/04    $ 198,483.00     
         

Timesavers

   Change to 4 Head Sander    655450    $ 9,500.00    06/11/04    $ 9,500.00   
           

Tri-Enda Corporation

   Tri-enda Slave Pallet    713053    $ 14,645.00    06/28/04    $ 14,645.00   
           

Trumbo Electric Inc.

   Motor Control Center/Dust Collection Control Panel    708499    $ 34,950.00
   06/25/04    $ 34,950.00               

Water Works Water Treatment

   Water Solftener System    706643    $ 38,000.00    06/30/04    $ 38,000.00   
           

Waytek, Inc.

   Scanning Equipment    699558    $ 22,229.45    05/14/04    $ 22,249.45     
         

Winchester Equipment

   Toyota Electric Fork Lifts/Batteries/Chargers    673959    $ 100,496.00   
06/25/04    $ 100,496.00                               $ 11,650,645.53         $
4,094,772.98               

 

8

EXHIBIT C

to Lease

 

DESCRIPTION OF LAND

 

DESCRIPTION OF SURVEY

 

for

 

HARDY COUNTY DEVELOPMENT AUTHORITY

 

of a

 

PROPOSED LAND PARTITION

 

and

 

PROPOSED ROAD RIGHT-OF-WAY

MOOREFIELD DISTRICT, HARDY COUNTY, WV

TAX MAP 285 P/O PARCEL

1 DEED BOOK 221 PAGE 555

 

A CERTAIN TRACT OR PARCEL OF LAND SITUATE ON THE WATERS OF FORT RUN, NEAR WEST
VIRGINIA ROUTE 55, MOOREFIELD DISTRICT, HARDY COUNTY, WEST VIRGINIA BEING MORE
PARTICULARLY BOUNDED AND DESC.RIBED AS FOLLOWS:

 

AMERICAN WOODMARK PARCEL:

 

Beginning at a fence post in concrete found at a common comer of Hardy County
Development Authority, Lot #2 of the Robert C. Byrd Industrial Park (Tax Map 285
Parcel l, Deed Book 221 Page 555) and Patti B. Michael (Tax Map 285 Parcel 95
Will Book 25 Page 272) and other lands of said Hardy County Development
Authority;

 

Thence, leaving said Lot #2 and with said Michael, North 52 degrees 40 minutes
09 seconds West, a distance of 1,431.38 feet to a ½” iron rebar found at a
common comer of said Michael and Betty Branson (Tax Map 284A Parcel 8, Deed Book
158 Page 602);

 

Thence, leaving said Michael and partially with said Branson and Donald and
Carol Smith (Tax Map 284A Parcel 7.1, Deed Book 185 Page 326), Bill and Stacy
Newhouse (Tax Map 284A Parcel 7, Deed Book 276 Page 34), and Tamra Whipp (Tax
Map 284A Parcel 6.1, Deed Book 211 Page 629), North 52 degrees 19 minutes 12
seconds West, a distance of 503.95 feet to a ¾” iron rebar set at a common comer
of Fort Pleasant Farms, Inc. (Tax Map 264 Parcel 12, Deed Book 261 Page 247),
which bears, South 52 degrees 19 minutes 12 seconds East, a distance of 147.58
feet from a 1/2” iron rebar (bent) found at a common comer of said Whipp;

 

Thence, leaving said Whipp and with said Fort Pleasant Farm, Inc., North 35
degrees 08 minutes 19 seconds East, a distance of 839.36 feet to a ¾” iron rebar
set on the proposed southerly controlled access right of way line of U.S. Route
33 (Corridor “H”) at a distance of 224.00 feet right of and perpendicular to
centerline station 1761 +56.70;

 

Thence, leaving said Fort Pleasant Farm, Inc. and with said proposed southerly
controlled access right of way line for two (2) lines, South 76 degrees 25
minutes 47 seconds East, a distance of 592.16 feet to a ¾” iron rebar set at a
distance of 177.00 feet right of and perpendicular to centerline station
1767+47; .

 

9

Thence, South 83 degrees 22 minutes 13 seconds East, a distance of 396.94 feet
to a  3/4” iron rebar set at a distance of 98.00 feet right of and perpendicular
to centerline station 1771 +36;

 

Thence, leaving said proposed southerly controlled access right of way line and
with a proposed right of way line of said U.S. Route 33 (Corridor “H”) for four
(4) lines, South 01 degrees 17 minutes 18 seconds East, a distance of 150.55
feet to a  3/4” iron rebar set at a distance 240.00 feet right of and
perpendicular to centerline station 1771+86;

 

Thence, South 68 degrees 49 minutes 12 seconds East, a distance of 261.38 feet
to a  3/4” iron rebar set at a distance of 254.00 feet right of and
perpendicular to centerline station 1774+47;

 

Thence, South 38 degrees 22 minutes 21 seconds East, a distance of 92.36 feet to
a  3/4” iron rebar set at a distance of 305.00 feet right of and perpendicular
to centerline station 1775+24;

 

Thence, North 53 degrees 09 minutes 32 seconds East, a distance of 81.84 feet to
a  3/4” iron rebar set at a distance of 238.00 feet right of and perpendicular
to centerline station 1775+71;

 

Thence, leaving said proposed southerly right of way line and through the lands
of said Hardy County Development Authority for six (6) lines, South 06 degrees
04 minutes 19 seconds East, a distance of 583.23 feet to a  3/4” iron rebar set;

 

Thence, South 75 degrees 43 minutes 41 seconds East, distance of 146.14 feet to
a  3/4” iron rebar set;

 

Thence, South 16 degrees 56 minutes 26 seconds East, a distance of 432.06 feet
to a  3/4” iron rebar set a corner common to said Hardy County Development
Authority Lot #11-A and a point on the easterly right-of-way line of Hardy
County Route 55/11, which bears, South 41 degrees 07 minutes 43 seconds West, a
distance of 246.60 feet from a  3/4” iron rebar found, a corner common to said
Lot #11-A and Lot #11-B of said Robert C. Byrd Industrial Park;

 

Thence, leaving said Lot #11-A and with said right-of-way for three (3) lines,
South 41 degrees 07 minutes 38 seconds West, a distance of 70,18 feet to a
point;

 

Thence, South 64 degrees 28 minutes 06 seconds West, a distance of 45 .56 feet
to a point;

 

Thence, South 25 degrees 31 minutes 54 seconds East, a distance of 19.66 feet to
a point;

 

Thence, leaving said right-of way and said Hardy County Development Authority
Lot #2, South 41 degrees 07 minutes 38 seconds West, a distance of 22.08 feet
passing a point on the westerly line of said right-of-way, a total distance of
384.82 feet to the PLACE OF BEGINNING, containing 46.64 acres, less 6.64 acres
of road right-of-way, leaving a net acreage of 40.00 acres MORE OR LESS, as
shown on a plat attached hereto and made apart of this description.

 

10

PROPOSED ROAD OF RIGHT-OF-WAY

 

Beginning at a 3/4” iron rebar set on the lands of Hardy County Development
Authority, which bears, South 80 degrees 41 minutes 53 seconds West, a distance
of 575.60 feet from a  3/4” iron rebar found, a corner common to said Lot #11-B
and Lot #11-C of the said Robert “C. Byrd Industrial Park;

 

Thence, through said Hardy County Development Authority lands, South 16 degrees
56 minutes 26 seconds East, a distance of 432.06 feet to a 3/4” iron rebar set
a. comer common to said Lot #11-A and a point on the easterly right-of-way line
of Hardy County Route 55/11;

 

Thence, leaving said Lot #11-A and with said right-of-way for four (4) lines,
South 41 degrees 07 minutes 38 seconds West, a distance of 70.18 feet to a
point;

 

Thence, South 64 degrees 28 minutes 06 seconds West, a distance of 45.56 feet to
a point;

 

Thence, South 25 degrees 31 minutes 54 seconds East, a distance of 19.66 feet to
a point;

 

Thence, South 41, degrees 07 minutes 38 seconds West, a distance of 22.08 feet
to a point a corner common to said Lot #11-A and a point on the easterly line of
said right-of-way;

 

Thence, leaving said right-of-way and through said Hardy County Development
Authority for thirty one (31) lines, North 35 degrees 28 minutes 46 seconds
West, a distance of 48.35 feet to a point;

 

Thence, South 53 degrees 27 minutes 48 seconds West, a distance of 170.75 feet
to a point;

 

Thence, South 70 degrees 03 minutes 52 seconds West, a distance of 118.29 feet
to a point;

 

Thence, North 87 degrees 32 minutes 19 seconds West, a distance of 59.84 feet to
a point;

 

Thence, North 66 degrees 10 minutes 15 seconds West, a distance of 117.95 feet
to a point;

 

Thence, North 52 degrees 56 minutes 10 seconds West, a distance 9f 1,000.00 feet
to a point;

 

Thence, North 48 degrees 21 minutes 32 seconds West, a distance of 110.42 feet
to a point;

 

Thence, North 23 degrees 02 minutes 16 seconds West, a distance of 118.75 feet
to a point;

 

Thence, North 05 degrees 36 minutes 37 seconds East, a distance of 118.7S feet
to a point;

 

Thence, North 37 degrees 55 minutes 02 seconds East, a distance of 160.93 feet
to a point;

 

11

Thence, North 37 degrees OS minutes 28 seconds East, a distance of 242.57 feet
to a point;

 

Thence, North 88 degrees 21 minutes 50 seconds East, a distance of 467.41 feet
to a point;

 

Thence, South 52 degrees 43 minutes 1.5 seconds East, a distance of645:48 feet
to, a point;

 

Thence, South 22 degrees 15 minutes 05 seconds East, a distance of223.09 feet to
a point;

 

Thence, South 13 degrees 43 minutes 02 seconds East, a distance of 69.28 feet 10
a reference line;

 

Thence, with said reference line, South 22 degrees 54 minutes 48 seconds West, a
distance of 131.18 feet to a point;

 

Thence, South 08 degrees 46 minutes 36 seconds East, a distance of 1.85.27 feet
to a point;

 

Thence, South 37 degrees 28 minutes 00 seconds West, a distance of 259.32 feet
to a point;

 

Thence, South 57 degrees 55 minutes 28 seconds West, a distance of 81.52 feet to
a point;

 

Thence, North 73 degrees 07 minutes 50 seconds West, a distance of 125.14 feet
to a point;

 

Thence, North 52 degrees 56 minutes 10 seconds West, a distance of 1,000.00 feet
to a point;

 

Thence, North 49 degrees 01 minutes 27 seconds West, a distance of 91.49 feet to
a point;

 

Thence, North 23 degrees 02 minutes 16 seconds West, a distance of 84.12 feet to
a point;

 

Thence, North 05 degrees 36 minutes 37 seconds East, a distance of 84.12 feet to
a point;

 

Thence, North 34 degrees 00 minutes 14 seconds East, a distance of 140.46 feet
to a point;

 

Thence, North 52 degrees 54 minutes 32 seconds West, a distance of 14.00 feet to
a. point;

 

Thence, North 49 degrees 53 minutes 54 seconds East, a distance of 255.72 feet
to a point;

 

Thence, South 89 degrees 57 minutes 56 seconds East, a distance of 328.50 feet
to a point;

 

Thence, South 78 degrees 34 minutes 02 seconds East, a distance of 55.10 feet to
a point;

 

Thence, South 53 degrees 30 minutes 42 seconds East, a distance of 564.23 feet
to a point;

 

Thence, South 27 degrees 07 minutes 55 seconds East, a distance of 92.70 feet to
a point;

 

12

Thence, South 13 degrees 23 minutes 18 seconds East, a distance of 296.45 feet
to a point, the said reference June;

 

Thence, with said reference line, North 22 degrees 54 minutes 48 seconds East, a
distance of 131.18 feet to the PLACE OF BEGINNING, containing 6.64 acres, MORE
OR LESS, as shown on a plat attached hereto and made a part of this description.

 

The above described tract or parcel being a part of the same lands conveyed to
Hardy County Development Authority as recorded in the Office of the Clerk, Hardy
County, West Virginia, in Deed Book 221 at Page 555.

 



Revised July 2004